 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDHighland Plastics, Inc. and Local 445, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 2-CA-16518May 26, 1981DECISION AND ORDEROn September 29, 1980, Administrative LawJudge Steven B. Fish issued the attached Decisionin this proceeding. Thereafter, the Respondent andthe General Counsel filed exceptions and support-ing briefs. The Respondent also filed an answeringbrief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings," and conclusions2of the Administrative LawJudge, to modify his remedy,3and to adopt hisrecommended Order, as modified herein.41. On the afternoon of June 5, 1979,5 11 of theRespondent's first-shift employees, including DougKoehler and Brian Nolan, went on strike and estab-lished a picket line outside the Respondent's prem-ises. Shortly thereafter, the Respondent's plantmanager, Bertha, informed these strikers that ifthey did not report to work the following morningthe Respondent would assume that they had quit.Later that same day the employees contacted unionorganizers who came out to the picket line andpassed out authorization cards. One of the organiz-ers then met with Bertha and requested recognitionbased on the signed cards. Bertha refused, statingthat these employees had quit. Subsequently,Bertha met with the supervisors and decided to ter-minate the striking first-shift employees, includingKoehler and Nolan, for allegedly blocking trucks.Koehler and Nolan reported to the picket linesomewhere between 7 and 8 a.m. on June 6. At ap-' The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolttions with respect to credi-bility unless the clear preponderance of all of the relevant evidence cotn-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRH 544 (1950J, enfd 188 F.2d 362 (3d Cir. 1951). We havecarefilly examined the record and find no basis for reversing his Findings.2 'Ihe Admirnistrative law Judge, in finding that the Respondent'spresident violated Sec. 8(a(l) of the Act by brandishing a gun while atthe picket ine, erroneously noted that there had been no preceding actsof violence by the pickets. The record shows, however, that earlier thatday one of the pickets had thrown a punch at employee Schiavone andhad thrown a crate under his car when he attempted to cross the picketline. We find that these acts, which the Respondent was not aware of,were not so serious that the Respondent's president's act of carrying agun with him when he went out to the picket line would reasonably haveappeared as only a permissibly defensive gesture3 See Ihis Plumbing & teating Co., 138 NLRB 716 (1962), for rationaleon interest payments.4 We have modified the Administrative Law Judge's recommendedOrder to include the name Mark Hayes which was inadvertently omittedfrom the make-whole prosvision5 All dates are in 1979256 NLRB No. 28proximately 7:30 a.m., all of the striking first-shiftemployees, except Koehler and Nolan, reported forwork. The Respondent's supervisor, Taylor, in-formed them that they had all been terminated.Taylor testified that if either Koehler or Nolan hadattempted to report for work he would not havepermitted them to do so. In the early afternoon,Bertha told the strikers present on the picket line,including Koehler, that their jobs were availableand that the Respondent wanted them to return towork. Bertha next telephoned the remaining strik-ing employees and relayed the same message tothem. The following day the Respondent mailedthe striking employees a letter stating that theirjobs were "at this time" available.6NeitherKoehler nor Nolan made an attempt to return towork.The Administrative Law Judge found, and weagree, that the Respondent violated Section 8(a)(l)and (3) of the Act by discharging the nine employ-ees who reported for work on June 6. We disagree,however, with the Administrative Law Judge'sconclusion that Koehler and Nolan were not un-lawfully discharged because the record failed to es-tablish that the Respondent had directly informedthem of their termination or that they had other-wise become aware of the Respondent's decision todischarge them. He also noted that the Respondenthad informed Koehler and Nolan on June 6 and 7that their jobs were available. In so finding, theAdministrative Law Judge found the present caseto be distinguishable from Martin Arsham SewingCo., 244 NLRB 918 (1979), where the Board foundthat an employer violated Section 8(a)(1) and (3)by discharging four employees despite the fact thatthe employer did not directly communicate to theemployees that they had been discharged.Contrary to the Administrative Law Judge, wefind that the facts here are similar to those inMartin Arsham Sewing Co., and that its rationale isapplicable. In Martin Arsham Sewing Co., the em-ployer told a group of employees that whoeversigned union authorization cards would "leave withthe Union or stay and work." Four employeeswere not present when the employer made his dis-charge statements. The Board concluded that sincethose remarks were directed at all card signers, andthe employer could reasonably have expected thatits statements would be communicated to the fourabsent employees, and that in fact they were, the' We agree with the Administrative Law Judge, for the reasons statedby him, that this letter did not constitute a valid offer of reinstatement.On July 3, however, the Respondent made a valid offer of reinstatementto most of the striking employees, including Koehler and Nolan. Thelatter two did not resplonid to this offer. HIGHLAND PLASTICS, INC.147employer had unlawfully discharged the four em-ployees.Under the circumstances, in this case, we like-wise find that the Respondent both intended to dis-charge Koehler and Nolan and indeed consideredthem to have been discharged along with theothers, as evidenced by Taylor's testimony. Wefurther find it reasonable to infer, from the fact thatKoehler and Nolan were at the picket line either atthe time the discharges were announced or shortlythereafter, that their fellow strikers informed themof their discharges. Accordingly, we find thatKoehler and Nolan were discharged by the Re-spondent in violation of Section 8(a)(1) and (3) ofthe Act.2. We agree with the Administrative LawJudge's finding that the Respondent's unfair laborpractices were sufficiently widespread and seriousunder N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969), to warrant issuing a retroactive bargain-ing order. It has long been established that thethreat of loss of employment, discharge of unionadherents, and the threat of plant closure, all ofwhich occurred herein,7are likely to have a lastinginhibitive effect on a substantial percentage of thework force, and therefore are considered "hall-mark" violations which support the issuance of abargaining order, unless some significant mitigatingcircumstances exist.8No such circumstances existin this case. Although the Respondent has appar-ently experienced substantial employee turnoversince it committed the unfair labor practices de-scribed above, we find such turnover does not war-rant withholding a bargaining order. The Boardhas consistently held that the validity of a bargain-ing order depends on an evaluation of the situationas of the time the unfair labor practices were com-mitted and, therefore, to delete such an order onthe basis of employee turnover would reward,rather than deter, an employer who engaged in un-lawful conduct during an organizational cam-paign.9Accordingly, we find that a bargainingorder is justified because the Respondent's unfair7 The Respondent also violated Sec. 8(a(1) by its agent's brandishing agun while at the picket line and driving a van into picketing employees.I See, e.g., Patsy Bee, Inc., 249 NLRB 976 (1980); cf. N.L.R.B. v. Ja-maica Towing Inc., 602 F.2d 1100 (2d Cir. 1979), wherein the Second Cir-cuit, while denying enforcement of the Board's bargaining order, express-ly recognized the special significance of the aforementioned "hallmarkviolations" as factors justifying a bargaining order.9 Jamaica Towing Inc., 247 NLRB 226 (1980), and Glomac Plastics, Inc.,241 NLRB 348 (1979). Further, we respectfully continue to disagree withthose courts of appeals which have expressed a contrary view of employ-ee turnover as a factor to be considered in determining the propriety of abargaining order. Moreover, we note that at least one such court, theSecond Circuit, has indicated that employee turnover is of little signifi-cance in cases where, as here, the respondent has committed various hall-mark violations of the Act N.L.R.B. v. Jamaica Towing Inc., supra.labor practices had a "tendency to undermine ma-jority strength and impede the election process."°0ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Highland Plastics, Inc., Newburgh, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs accordingly:"(a) Make whole Michael Phillips, DougKoehler, Brian Nolan, Steven Olsen, Dale Rehn-berg, Kevin Fitzpatrick, Mark Hayes, LarryEmbler, Tom Dolan, Walter Johnson, and JamesFichera for any loss of earnings they may have suf-fered by reason of the discrimination practicedagainst them in the manner set forth in the sectionherein entitled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.'o Gissel Packing Co.. Inc.. upra at 613l614APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or threaten to dis-charge our employees for engaging in a strikeor in union activities or otherwise discriminateagainst them in order to discourage them frombeing or becoming members or supporters ofLocal 445, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America.WE WILL NOT threaten to close or move ourplant if the Union is selected as the collective-bargaining representative by our employees.WE Will. NOT brandish a gun while employ-ees are engaged in protected concerted activi-ty or drive an automobile into our employeeswhile they are picketing.HIGHLAND PLASTICS, INC. 147 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectivelywith the Union concerning terms and condi-tions of employment of our employees in thefollowing appropriate unit:All full time and regular part time produc-tion and maintenance employees employedby us at our Newburgh, New York, facility,including cutters, benders, bellers, packers,shippers and welders, but excluding officeclerical employees, guards and supervisorsas defined in Section 2(11) of the Act.WE WILL NOT unilaterally grant wage in-creases, distribute free turkeys to our employ-ees, or otherwise unilaterally change any otherterm or condition of employment of our em-ployees, without first notifying the Union andbargaining collectively with it in good faithconcerning such proposed changes; providedthat, nothing herein shall require us to rescindany wage increase or benefit which we havepreviously granted.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives oftheir own choosing, and to engage in otherconcerted activities for the purposes of collec-tive bargaining or other mutual aid or protec-tion, or to refrain from any or all such activi-ties.WE WILL make whole Michael Phillips,Doug Koehler, Brian Nolan, Steven Olsen,Dale Rehnberg, Kevin Fitzpatrick, MarkHayes, Larry Embler, Tom Dolan, WalterJohnson, and James Fichera, for any loss ofearnings they may have suffered by reason ofour discrimination against them, plus interest.WE WILL, upon application, offer to allthose employees who participated in the strikewhich began on June 5, 1979, and who havenot been reinstated, immediate and full rein-statement to their former positions of employ-ment or, if those positions are no longer avail-able, to substantially equivalent employment,without prejudice to their seniority or otherrights and privileges previously enjoyed, dis-missing if necessary, any persons hired as re-placements on or after June 6, 1979, and WEWILL make whole those employees for anyloss of earnings they may have suffered byreason of any refusal on our part to reinstatethem, plus interest.WE WILL, upon request, bargain with theUnion as the exclusive bargaining representa-tive of the employees in the appropriate unitwith respect to wages, rates of pay, hours ofemployment, and other terms and conditionsof employment and, if an understanding isYeached, embody such understanding in asigned written agreement.HIGHLAND PLASTICS, INC.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Pursuantto charges and amended charges filed by Local 445, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion, a complaint was issued by Region 2 of the Na-tional Labor Relations Board on August 7, 1979,1 alleg-ing that Highland Plastics, Inc., herein called Respond-ent violated Section 8(a)(1), (3), and (5) of the Act, bydischarging some 19 named employees because said em-ployees joined and assisted the Union, and because theyengaged in a strike from June 5 to on or about July 20;by threatening employees that Respondent's facilitywould be closed or relocated if they selected the Unionas their collective-bargaining representative; by appear-ing during picketing and brandishing a gun; by assaultingpicketing employees by driving an automobile van intoemployees when they were picketing; by bypassing theUnion and dealing directly with striking employees byoffering them a 10-cent-per-hour wage increase if theywould abandon their strike and return to work; and byrefusing to recognize and bargain with the Union as theexclusive representative of its employees in an appropri-ate unit.The hearing was heard before me in Goshen, NewYork, on January 8-10 and 22-25, 1980.During the course of the hearing, the General Counselamended the complaint to add some additional discrimi-natees, and to specify the reinstatement dates for the al-leged discriminatees, and added allegations that Respond-ent by granting wage increases and distributing free tur-keys to employees on Thanksgiving violated Section8(a)(1) and (5) of the Act, and, by denying a wage in-crease to employee Larry Embler, violated Section8(a)(1) and (3) of the Act.2Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:I All dates are in 1979 unless otherwise stated.2 In his brief, the General Counsel, after reviewing the record, agreedand submitted that employees Godfrey, Wajda, Wheeler, Fredell.Decker, Schiavone, lbbotson, and Miller were never discharged by Re-spondent. I shall treat this statement as a request to amend the complaintto delete these individuals as discriminatees from said complaint, whichrequest I hereby grant.--- HIGHLAND PLASTICS, INC.149FINDINGS OF FACT1. JURISDICTIONRespondent, a New York corporation, is engaged inthe manufacture and distribution of plastic fittings andrelated products at its facility in Newburgh, New York.During the fiscal year ending October 31, 1978, Re-spondent purchased and received at its Newburgh, NewYork, facility products, goods, and materials valued inexcess of $50,000 directly from points outside the Stateof New York. Respondent admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Union isa labor organization within the meaning of Section 2(5)of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. Events of June 5, 6, and 7-Employee Strike,Union Appears, Respondent's Alleged Discharge ofEmployees, and Attempts To Offer To Reinstate ThemOn June 5, a number of Respondent's employees metand drew up a list of demands concerning various im-provements in working conditions. It was agreed thatthese demands were to be presented to Respondent.Accordingly, a group of first-shift employees,3metwith Ed Bertha, Respondent's plant manager, and PlantForeman and Supervisors Steve Warran and TerryTaylor. Steve Olsen, one of the employees, read off a listof demands, including a 30-cent-per-hour increase, addi-tional sick days, personal days, holidays, and other im-provements in working conditions. Bertha, after listeningto these demands, told the employees that their demandswould be conveyed to Jack King, Respondent's principalshareholder.Most of the first-shift employees then punched out ator about 3:45 p.m.,4and established a picket line outsideRespondent's premises.5The four second-shift employees, Al Guinta, TerryDrouin, Guy Banker, and Charles Shapiro, reported forwork, punched in, and worked for a few minutes. At orabout 4:15-4:30 p.m., they punched out and joined thefirst-shift employees on the picket line. At or about 4:45p.m., Bertha, Warran, and Taylor approached the em-ployees on the picket line. Bertha asked Olsen what washappening. Olsen replied that unless Respondent met theemployees' demands they were not going to work.Bertha then addressed himself to the four second-shiftemployees, Banker, Shapiro, Guinta, and Drouin, whowere scheduled to be at work at that time; and told themthat, if they did not return to work, he would assumethat they had quit. One of these employees asked what ifthey were sick. Bertha replied that they did not look sicka At the time Respondent employed three shifts of employees: a day orfirst shift consisting of the bulk of Respondent's employees, ran from 8a.m. to 4 p.m.; a second shift consisting of four employees running from 4p.m. to midnight; and a third or night shift from midnight to 8 a.m.4 Their shift ended at 4 p.m.s The first-shift employees present and on the picket line were KevinFitzpatrick, Tom Dolan, Michael Phillips. Mark Hayes, Walter Johnson,Doug Koehler, Dale Rehnberg, Brian Nolan, Larry Embler, James Fi-chera, and Olsen.to him and if they were sick they had better bring in adoctor's note. The employees did not resume work.Bertha then addressed himself to the first-shift employ-ees and informed them that, if they did not report towork the following morning, he would assume that theyhad quit.At or about 4:30 p.m., Fitzpatrick made a call to theUnion. He spoke to Union President Al Schueler andtold him that there was some sort of labor dispute goingon and asked for assistance from the Union. As a resultof this conversation, at or about 5:15 to 5:30 p.m. onJune 5, Schueler and Joe Arnita, organizer for theUnion, arrived at the plant. They discussed with the em-ployees on the picket line the possibility of the Unionrepresenting the employees and passed out authorizationcards to sign. They told the employees to sign the cardsif they wished the Union to represent them. All the em-ployees on the picket line at the time, totaling 12, afterreading the cards, filled them out, signed them, and re-turned them to Arnita or Schueler.6Arnita asked theemployees how many employees were working for Re-spondent and received varying estimates ranging from 25to 30. Arnita told the employees that the union officialswould be going into the plant to request recognitionfrom Respondent.Schueler then went inside the plant and met withBertha. Schueler introduced himself to Bertha, told himthat the Union represented a majority of his employees,and that he had cards signed by these employees. Bertharesponded that it did not make any difference, that theseemployees did not work for Respondent since they allhad quit. Schueler replied that he probably couldstraighten out the problem if he could speak to theowner. Bertha answered that the owner, Jamie King,was unavailable. He added that King was very antiunionand that before King would negotiate with a Union hewould rather close the doors and go out of business.Schueler again requested to see King, and Bertha repliedthat he would pass his request on to King. Schueler in-formed Bertha that he would be glad to return the mento work immediately if these problems could be resolved.Bertha responded, "No way, they all quit."7Shortly thereafter, at approximately 6 p.m., Bertha,Taylor, and Warran met to determine what action, ifany, they were going to take against the employees.Warran obtained all the employees timecards and theywere separated into three groups. One group, consistingof the four second-shift employees, Banker, Guinta, Sha-piro, and Drouin, since they did not return to work, wasconsidered to have quit. The second group, consisting ofOlsen, Phillips, Hayes, Johnson, Fitzpatrick, Dolan,Embler, Rehnberg, Fichera, Nolan, and Koehler, wasterminated because, according to Respondent's witnesses,The card signers on June 5 were Rehnberg, Phillips, Shapiro,Banker, Olsen, Johnson, Drouin, Hayes, Guinta, Fitzpatrick, Embler, andDolan.7 The above is based on Schueler's version of his conversation withBertha, which I credit, as I found him to be a more forthright and believ-able witness than Bertha. Bertha denied making any statements concern-ing the plant closing or King's attitudes towards the Union, but admittedthat, in response to Schueler's demand for recognition, that he did informSchueler that "some" of the employees did not work there anymore.HIGHLAND PLASTICS, INC. 149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were seen "blocking" trucks and interfering withcompany business.8Respondent decided to take noaction against the third group, consisting of the remain-ing employees. Taylor was authorized by Bertha toinform the affected employees of Respondent's actions.He did not inform the second-shift employees of Re-spondent's decision with respect to their status, but headmitted that, if they arrived for work, he would tellthem that Respondent was sorry, that they figured theemployees had quit, and that "they would be out."Later that evening, Tom Dolan came to the plant andasked Taylor if he could use the phone. Taylor said thathe did not want him in the building because as far as Re-spondent was concerned he did not work there anymore.Later that night, Fitzpatrick, who had been informed byDolan of Taylor's actions, called and asked Taylor whatwas going on. Taylor informed Fitzpatrick that he didnot work there anymore and not to bother to come inthe next day. Taylor did not inform either Dolan or Fitz-patrick of why Respondent had decided that they "didn'twork there anymore." Fitzpatrick informed employeesHayes and Schiavone that he had been terminated. Anumber of employees, namely, Keith Lund, John God-frey, Pete Schiavone, Ed Wajda, Gary Fredell, and BobDecker, worked for Respondent on June 5 notwithstand-ing the presence of the picket line of employees.Sometime between 7 and 8 a.m. on June 6, Fitzpatrick,who had the day before been given additional cards todistribute by Arnita, gave cards to employees DougKoehler, Pete Schiavone, James Fichera, and BrianNolan on the picket line. Present on the line also wereother employees: Olsen, Phillips, Embler, Hayes, andRehnberg. Fichera, Nolan, Koehler, and Schiavonesigned the cards in front of Fitzpatrick and returnedthem to him at that time.At or about 7:30 a.m., a number of the employees onthe picket line attempted to report to work.9Taylor wasstanding at the door which was locked. He admitted thathe was there to make sure that anyone who Respondenthad decided had either quit or was terminated would notbe let in. Olsen, Phillips, Hayes, Embler, Johnson, Dolan,Rehnberg, and Fichera came to the door and attemptedto come in. Olsen asked to come in, and Taylor repliedthat the employees did not work there anymore and thatthey were all terminated. Olsen insisted that, if the em-ployees were fired, then they were entitled to theirchecks immediately. Taylor replied that they would re-8 The evidence presented by Respondent concerning the "blocking" oftrucks and interfering with company business consisted of testimony thatRespondent's witnesses observed some trucks pull up, some employeesspeaking to the drivers, and the drivers then refusing to make the deliv-eries. Respondent adduced no evidence of what was said to the drivers,nor of any physical blocking of these trucks by the pickets. The only evi-dence in the record of what was said to drivers was the testimony ofRehnberg, who as a shipping employee knew the drivers who customar-ily make deliveries to Respondent. He testified, without contradiction,that he merely told these drivers that there was a strike and a picket lineup, and that the drivers replied that they were Union also and would notcross the picket line.9 Arnita had instructed them the night before to try to report for workon June 6, and the Union would try to negotiate with the Company.ceive their paychecks at the regular time of 11:30 a.m.,and they should return at that time. oLater in the day of June 6, Respondent had secondthoughts about its decision to terminate certain of its em-ployees. Bertha testified that, when the decision wasmade on June 5, he informed Jamie King of his contem-plated action and that King had concurred, but suggest-ed verifying the decision with legal counsel. Bertha con-tacted an attorney who allegedly told him Respondent'saction seemed proper, but he would check into it somemore. Sometime on June 6, Bertha met with his attorneyand was told that Respondent had made a big mistake.Bertha then began to try to contact people to tell themthat their jobs were available. Sometime in the earlyafternoon of June 6, Bertha went out to the picket line togive the employees their paychecks. Bertha addressingthem in a group told them that their jobs were availableor still open and Respondent wanted them to come backto work. One of the strikers asked what the pay wouldbe, and Bertha replied "the same as before." One of thestrikers told Bertha that they would not return until theirdemands were met. Present in this group of employeeswere Olsen, Phillips, Hayes, Koehler, Fitzpatrick, John-son, Dolan, Rehnberg, and Embler. Bertha also tried tocontact the remaining employees by phone. He calledemployees who were not terminated as well, since therewas such confusion as to who had been terminated andor been notified of such termination. Bertha spoke toGuy Banker, James Fichera, Al Guinta, Pete Schiavone,Shaun Seeley, and Brian Nolan on the phone on June 6.He told them that their jobs were available and hewanted them to come back to work. Bertha did notrecall the response of any of these individuals. Bertha also spoke to Fredell and Ibbotson, told themthe same thing, and they responded that they would betraveling together and would try to get in to work.Keith Lund and Ed Wajda were also spoken to and re-plied that they would come in if they could. SherryWheeler told Bertha that she was a little afraid to comein, but that she would come in if she could get throughthe picket line.Bertha testified that he called Charles Shapiro and lefta message that his job was available and that Respondentwanted him to come back to work.'2Bertha did not try to contact Terry Drouin, as Taylorhad told him that he had contacted Drouin and thatDrouin had told Taylor that he would be coming intowork the next day. Bertha did not call Anthony Madiasince he had been informed that Madia had resigned.'° The above recitation of facts is based on a compilation of the testi-mony of Taylor, Hayes, Embler, and Dolan, which is essentially not indispute. Embler is the only witness who testified that Fichera was presentduring this incident. Fichera was not called to testify. Taylor did notmention Fichera being present, but did not deny that he was there. All ofRespondent's witnesses agree that they had decided to terminate 11 em-ployees for allegedly blocking trucks and interfering with company busi-ness, but could only name 10 individuals not including Fichera. I find,particularly in the absence of a denial by Taylor that he was present onJune 6, that Fichera was the I Ith person whom Respondent decided toterminate and that he was among the group of employees who attemptedto report to work and were told by Taylor that they were terminated." Banker, Fichera, Schiavone, Seeley, and Nolan did not testify.t2 Shapiro did not testify. HIGHLAND PLASTICS, INC.151The next day, June 7,13 Bertha sent a letter by certi-fied mail, return receipt requested, to all employees. Theletter reads as follows:In light of the recent and ongoing work stoppage atthe Highland Plastics plant, it has become necessaryfor us to take action to keep our business operating.This is to notify you that your jobs are at this timeavailable and any of you who report for work willbe put back on the payroll. This is to further adviseyou that effective immediately, we will begin tohire permanent replacements to fill the plant workrequirements.Subsequently, on July 3, 1979, Respondent sent an-other letter to all employees who had not returned towork with the exception of Phillips and Olsen. 14 Thisletter, signed by Bertha, reads as follows:As we told you personally on June 6th, and con-firmed by letter the next day, the plant is operatingand work is available. We have several openings atthe present time and rather than hire additional per-manent replacements, we invite you to return towork.Please let me know as soon as possible of your deci-sion.Employees Banker and Guinta returned to work onJune 18, Shapiro, Fichera, and Dolan on July 5, Emblerand Drouin on July 9, Phillips on July 26, Hayes on July30, and Fitzpatrick in mid-August.1. The gun incidentAt 11 a.m., on June 6, a New York Telephone Compa-ny truck drove up to Respondent's premises in order tomake a delivery. The driver stopped when a number ofpickets approached him. The pickets informed the driverthat the employees were on strike. The driver repliedthat he would not cross the picket line.Jamie King then came out of the main door of Re-spondent's premises carrying a loaded gun in his hand.He walked to the truck with the gun at his side andclimbed up on the running board of the truck. He stillhad the gun in his hand, while he had a conversationwith the driver. He did not at any time raise or point thegun at anyone. According to King,1he said hello to thedriver, who then told King that he could not go throughthe picket line, because he was scared. King replied thathe understood the driver's right not to cross the line andsuggested that he give King a call and King would deliv-er anything the driver needed to the customer's yard.as On June 5, David Ibbotson was given a card by Mike Phillips onthe street away from the picket line. Phillips told him to read it and signit if he agreed with everything that was on it. Ibbotson signed the cardand dated it on June 7, and dropped it off at Phillips' house on that eve-ning.14 Olsen was terminated by letter on July 3, 1979, for his picket linemisconduct. The General Counsel does not allege this action to be in vio-lation of the Act. Phillips was offered reinstatement by letter dated July12, but received a letter of reprimand for his picket line misconduct. TheGeneral Counsel does not contest the legality of this action either.16 The driver did not testify.King denied that he asked the driver to go through theline, as well as denying that the reason that he took thegun out with him was to assist the truck in crossing theline.According to King, he took the gun with him out tothe telephone truck because he was "trying to protectmyself, my employees and my building."King testified further that when he arrived at the planton that morning he was told by Taylor that a customernamed Mike Weiss had come to the plant to make apickup, that the pickets had given him a "hard time"coming through the line, and that it was necessary to callthe police in order to get Weiss out of the plant. Tayloralso informed King that some employees who wanted tocome to work had attempted to force their way into theplant. In addition, King was told about some employeeswho had allegedly called in and said that they wereafraid to come in to work because of threats by pickets.King admits however, that there had been no violence atthe time of the incident. King testified further, "I mightadd that I had the feeling that if they knew there wassomeone here armed properly, they wouldn't do all theseviolent things." When asked which violent things, he re-sponded, "like the threats to the men."After King's conversation with the driver, he got offthe running board, turned around, and walked into theplant, still carrying the gun but not pointing it at anyone.Shortly thereafter, the police arrived and asked Kingabout the gun. King showed the police his permit. Thepolice requested that he not bring the gun out to thepicket line again. King replied that he was only trying toprotect his property and employees. The police repliedthat they could do that and it was their job. King agreednot to carry the gun again. King took the gun home thatday and did not bring it back to the plant. The policewent out to the picket line and informed the employeesthat King had a permit for the gun and that he wouldnot be bringing the gun out anymore.2. The van incidentOn June 7, at approximately 12 noon, employeesOlsen, Phillips, Rehnberg, and Johnson were picketing infront of driveway 2. They were walking in a clockwisecircle about 5 feet apart. Jamie King, driving a rentedAvis van, drove up on Jeanne Drive towards driveway2. He did not blow his horn or turn on his directionalsignal, but did slow down to approximately 3-5 miles perhour as he turned into the driveway towards the pickets.He drove through the driveway and in the processstruck Phillips, Olsen, and Rehnberg with various partsof the van as they were attempting to move out of theway. Phillips and Rehnberg fell to the ground. Rehnbergimmediately got up, but Phillips remained on the groundholding his ankle. King stopped the van and walked overtowards Phillips. Rehnberg called King a "murderer."King went back inside the plant. An ambulance wascalled and Phillips was taken to the hospital. X-rayswere taken of his back, head, and ankle and he was re-leased from the emergency room with a sprained ankle.The next day he was in pain from his back, and waschecked into the hospital by his private physician forHIGHLAND PLASTICS, INC~~~~~~~~~~~~~~~~~. 5 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDtreatment of this injury, and remained in the hospitaluntil June 16. Neither Rehnberg nor Olsen was injuredas a result of being struck by the van. 63. The alleged threat to close the plantOn June 6, in the evening, Warran came out to thepicket line and spoke to employees Hayes and Embler.He told Hayes and Embler that he did not think that Re-spondent could afford to meet the demands of the Union,and that they would have to close or move. Warran alsoindicated that he had heard from someone inside theplant that the Company would rather close down andmove than accept a Union. 174. The offer of a 10-cent-per-hour wage increaseOn June 7, Jack King, Respondent's chief operatingofficer, arrived at the plant. Olsen and Phillips requesteda meeting of employees with Jack and Jamie King with-out Bertha. The meeting was held in the morning onJune 7. The employees complained about Bertha and hismanagement style. Jack King asked the employees toreturn to work, and Olsen repeated his insistence that thedemands previously presented on June 5 must be metbefore the employees would return to work. Jack Kingasked for a brief recess, and then returned with Berthaand Jamie King. Jack King offered the employees a 10-cent-per-hour, across-the-board increase, if they wouldagree to return to work. The employees, after leavingthe room and discussing the matter among themselves,came back in, rejected the offer of Respondent andwalked out. As they were walking out, one of the em-ployees said, "now we'll go Union."' '6 The above description of this incident is derived from a sy nthesis ofthe testimony of Phillips, Johnson, Rehnberg, King, Keith Lund (an em-ployee who testified that he was present), and Stew Misner, a frmeremployee of Respondent, who is employed at Hill Manufacturing locatednearby, who was also a witness to the event I credit the essentially mu-tually corroborative testimony of Rehnberg, Phillips, Johnson, andMeisner that the van did in fact strike the picketing lployees. King, al-though testifying that he did not believe that the van struck any mnplo)-ees, admitted that he heard a metallic crash from the right rear of thevan, which accounted for his decision to stop. Lund's testimony in sup-port of King's is not credited. He was so anxious to corroborate King'sversion that he testified that King had turned on his directional signaland had come to a complete stop as he turned into the drieway. EvenKing himself admitted that he could not recall either using his signal orcoming to a complete stop." Based on the testimony of Hayes, whom I found to be a forthright.candid, and truthful witness, corroborated in part by Embler and JoeArnita, who was also present during part of the conversation. AlthoughEmbler did not corroborate Hayes and Arnita, insofar as they testifiedthat Warren mentioned that he had heard front someone "inside" aboutthe plant closing rather than accepting the Union, Hayes and Arnita's tes-timony in this area is supported by Bertha having stated to Schueler atthe time of the demand that before King would negotiate with a union,he would rather close the doors and go out of business. Warran admittedvolunteering the statement to employees that he felt that Respondentcould not afford the demands of the Union, and "that either it wouldcome down to either that they close the plant or move it." iHe claims,however, that this remark was precipitated by Olsen's informing him ofthe demands that the Union would be making upon the Employer of a$1.50- to $2-per-hour wage increase. I discredit Warran as to this testimo-ny, as it appears from the credited testimony of the other participants tothe conversation that Olsen was not even present. Additionally, I foundWarran generally to be a confused and uncertain witness.is No mention was made during the meeting of the Union by all) ofRespondent's officials or any of the employees.Outside on the picket line, Arnita was present. Theemployees told Arnita the results of the meeting andArnita asked the employees what they wanted to do asfar as continuing the strike or accepting the offer. All theemployees present urged continuation of the strike. Thusfor the first time, picket signs reading Local 445 IBTwere distributed to the employees.'That afternoon a telegram was received by Respond-ent from the Union. The telegram stated that the Unionrepresented a majority of Respondent's employees in aunit of its production and maintenance employees, andrequested a meeting to evidence the majority status andto commence negotiations. Respondent did not respondto this telegram.On June 8, the Union filed a representation petition,seeking to represent Respondent's employees, in Case 2-RC-18391.The charge in the instant case was filed on June 28and the complaint issued on August 7.B. Distribution of Thanksgiving TurkeysIn November 1979, Respondent for the first time in itshistory provided free turkeys to all of its employees onThanksgiving. There is no evidence in the record thatany mention of the Union was made at the time that theturkeys were distributed.Bertha, who was hired as plant manager in January,testified that the giving out of such turkeys has been alongstanding practice of his at other plants. He furthertestified that, during the month of October, Respondent'ssales had increased by 40 percent. Thus since Octoberwas such a great month, he testified that he felt that theemployees should share in this and that he therefore de-cided upon the distribution of turkeys on Thanksgiving.C. The Wage IncreasesAt the hearing the General Counsel amended the com-plaint to allege that Respondent on or about June 7, andat various times thereafter, bypassed Local 445 and dealtdirectly with employees by unilaterally promising andgranting wage increases. During the course of the hear-ing, extensive testimony was taken as well as documen-tary evidence received, with respect to the granting ofvarious wage increases to employees from June throughOctober. The General Counsel appeared throughout thehearing to be arguing, as he was with respect to the tur-keys, that the wage increases were granted, in part, inorder to undermine the Union's majority status.The General Counsel also indicated at the hearing thathe would, after the hearing closed, inspect the recordsand testimony of Respondent and possibly withdraw thisallegation of the complaint.a°However, the General Counsel has made no referencein his brief to the allegation of the grant of wage in-creases, either by way of withdrawing same or in urginga violation be found with respect to such conduct.19 reviously the employees had used handmade picket signs withoutany reference to Local 445 or any Union appearing on said signs.20 See fn 2, wherein I deleted certain individuals from the complaintpursuant to the Genteral Counsel's concession in his brief. HIGHLAND PLASTICS, INC.153Although I suspect that the absence of any referenceto the allegation in the General Counsel's or Respond-ent's brief indicates a desire on the part of the GeneralCounsel to withdraw such allegation, in the absence ofan affirmative statement by the General Counsel to thiseffect I shall consider this allegation on the merits.The evidence presented by Respondent, through testi-mony and documentary evidence, established that theraises granted to the employees of Respondent from Junethrough October were consistent with and pursuant toRespondent's policy of periodic evaluations and merit in-creases, established by Bertha in February, shortly afterhe took over as plant manager.2'No evidence was presented that the grant of any ofthese wage increases was accompanied by any referenceto the Union or the existence of a union campaign.D. Denial of Wage Increase to Larry EmblerEmbler was one of the employees who participated ac-tively in the strike and the picketing. He returned towork after the strike ended on July 9. He returned at asalary of $3.90 per hour, the same salary that he was re-ceiving prior to the strike.Embler testified that in September and October he hada number of conversations with Terry Taylor pertainingto Embler's receiving a wage increase. Embler explainedthat he thought it was unfair that he was not receiving awage increase. Embler felt that it was unfair that certainemployees, with less seniority than he, particularly JohnGodfrey, Ed Wadja, and Keith Lund, had received in-creases and were making more money than he. Accord-ing to Embler, Taylor at some or all of these discussions,told Embler that once he (Embler) was able to establishthat he was trustworthy he would receive a raise.Embler admitted that Taylor did not explain what hemeant by trustworthy.Embler testified further, after a leading question byGeneral Counsel, that Taylor had also said to him duringone of these discussions that he had hurt his reputationby going out on strike.Taylor on the other hand recalls the conversationswith Embler about a raise, but states that he gaveEmbler various reasons why a wage increase had notbeen granted to him. These reasons included the fact thathis regular anniversary evaluation was not due until Jan-uary 1980, and that his work performance did not justifya merit increase prior to that time. Taylor gave Emblersome areas where he could improve, such as coming inon time, agreeing to work more overtime, and puttingout more work, in order to justify a merit increase.John Godfrey hurt his back in late September, andwas out of work, which left Embler as the only employ-ee performing work on the long oven. Embler, accord-ing to Taylor, after Godfrey left, began to come on time,and perform exceptionally in his work. Accordingly, inlate October, Taylor recommended that Embler receivea wage increase of 20 cents per hour, which he receivedas of October 28, 1979. Embler also received his annual21 This policy calls for evaluations after 6 weeks, 3 months, and here-after on an employee's anniversary date.evaluation in January 1980 and received a 30-cent-per-hour increase.Embler began working for Respondent in January1978. He was making $3.35 per hour in January 1979,and received raises on February 11 and 25, to $3.90 perhour. 22The General Counsel submits that Embler was discri-minatorily denied a wage increase in view of the factthat employees who did not go on strike received in-creases prior to the time that Embler received his in-crease. He also notes that these employees were makingmore money than Embler, although they began workingafter Embler. The General Counsel did not mention inhis brief which employees he was referring to, butEmnbler in his testimony mentioned Godfrey, Lund, andWajda.The record revealed that Godfrey began working forRespondent on August 22, 1978. He received a numberof raises from that time through April 22, 1979, and atthe time of the strike was making $3.95 per hour. In fact,the record also establishes that, prior to the strike inApril, Embler complained to Taylor that it was not fairthat Godfrey and he were getting the same amount ofpay because Embler had more seniority. Taylor repliedthat, since he and Godfrey were doing the same work,and the new evaluation system was being instituted, itwas fairer to keep them at the same rate and, when theregular evaluation periods came up, seniority would beconsidered.Godfrey did work during the strike and received araise on August 12 of 25 cents per hour to $4.20. Embleragain in August complained to Taylor about Godfrey re-ceiving a raise, when he had to wait until January.Taylor responded that this was Godfrey's annual review(his starting date was August 1978), but Embler couldcatch up when his annual review occurred in January1980.On September 9, Godfrey received another increase of25 cents per hour to $4.45 per hour, but this was due tohis promotion to the position of group leader.As for Lund, he began working for Respondent onAugust 15, 1978. Prior to the strike he was making $4.20per hour, in part because of his responsibilities as a groupleader. He also worked during the strike and received araise of 60 cents per hour to $4.80 on August 19, 1979.Taylor testified that Lund was evaluated as part of hisannual review at that time and it was decided that inview of his outstanding work including working a shiftno one else liked, as well as the fact that he was givenadditional responsibilities with respect to shipping, that a60-cent-per-hour increase was warranted.Wajda began working for Respondent on November30, 1978, and at the time of the strike was making $3.55per hour. He worked during the strike, and receivedraises on July 8 and August 19, of 25 cents each, bring-ing him to $4.05 per hour. Taylor explained that the Julyraise was due to the fact that Wajda was doing KevinFitzpatrick's work during the strike, which justified inTaylor's judgment a merit raise of 25 cents.22 Ihe increase on FehruarN 25 wass part of a general across-the-boardincrease for all eilipl(yeesHIGHLAND PLASTICS, INC. '53 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the strike ended, Wajda was promoted to agroup leader on the night shift and received a 25-cent-per-hour increase on August 19. It is noted that at oraround the same time, Tom Dolan, one of the activestrikers and picketers, returned to work after the strike,and also received a 25-cent-per-hour raise due to his pro-motion to group leader.In addition, the record reveals that a number of otheremployees who were on strike and were card signers forthe Union, who returned to work after the strike, re-ceived wage increases prior to Embler receiving his in-creases. These included David Ibbotson, Terry Drouin,James Fichera, Charles Shapiro, and Kevin Fitzpatrick.F. Acts of Violence by PicketsRespondent presented a number of witnesses who tes-tified to various acts of violence allegedly committed bypickets throughout the course of the strike. Respondentcontends that the Union was responsible for the conductof the pickets, and these acts of violence are sufficient totaint or invalidate a number of the authorization cardsobtained by the Union, and to disqualify the Union fromreceiving a bargaining order.23Much of the violence, as set forth below, was commit-ted by Steven Olsen, one of the pickets. Respondentseeks to attribute responsibility to the Union for Olsen'sconduct, based on Olsen's alleged leadership role amongthe employees and on the picket line. It is undisputedthat Olsen was the chief spokesman for the employees inall their meetings with Respondent, and informed Re-spondent that, unless their demands were met, the em-ployees were not going to work. Although some evi-dence was adduced that Olsen directed some employeeson the picket line where to stand, other employees alsomade such directions. While there is some evidence thatOlsen attempted to schedule some employees for picketline duty, other employees were more heavily involvedin such activity, more particularly, Mark Hayes, who re-ceived a list of names and phone numbers of card signersfrom Arnita in order to contact pickets for this purpose.Arnita himself was present everyday of the strike forvarying periods of time. He appointed no picket captain,nor anyone else to be in charge of the line when he wasaway. The Union supplied picket signs to the employeeson and after June 7. Arnita gave instructions to the pick-ets not to engage in threats or violent acts.As for the acts of violence themselves, Olsen was notcalled to testify. Thus the acts attributable to him standlargely unrebutted, and I find them therefore to havetaken place as testified to by the witnesses called by Re-spondent.Jack King testified that on Saturday, June 9, as em-ployees were attempting to come to work, he saw Olsenwith a rock in his hand making threatening gestures tothese employees. In addition, Olsen shouted to one em-ployee, "you may get in, but you will not get out again."The record does not establish whether Arnita was pres-ent when these events occurred.John Godfrey testified that on June 5, as he was leav-ing the plant, a number of pickets including Olsen yelled23 Laura Modes Company, 144 NLRB 1592 (1963).that they were going to make it so he could not workagain. They added that they were going to get his wifeand going to wreck his car.On Friday, June 8, as Godfrey was driving into work,Olsen yelled that he should not cross the picket line, andadded "if you do we're taking you out in a woodenbox."On Monday, June 11, as Godfrey was walking into theplant with employee George Heim, Olsen said to themthat he was going to cut their throats and that he hadthe knife right there to do it. He added that it did notmatter to him, because he was already facing criminalcharges. At the time that Olsen made this remark, hewas wearing a large bowie knife. Olsen repeated thisremark to Godfrey and Heim on several other occasionsthroughout the strike.On another occasion, in the second week of the strike,as Godfrey was driving into the plant, Olsen threw arock and hit the windshield of Godfrey's car and yelledat Godfrey that he was going to get him and Godfreywas going to be leaving in a wooden box.On various other days during the strike, Olsen, as wellas other pickets, attempted to block Godfrey as he andHeim were coming into work or leaving. Due to this ac-tivity it was necessary to call the police on many occa-sions in order to enable them to enter or leave the prem-ises.Godfrey does not recall seeing, nor does other evi-dence establish, that Arnita or any union officials werepresent during any of the above-described incidents.Godfrey also testified that on Thursday of the secondweek of the strike, June 14, on the picket line, Mike Phil-lips said to him and George Heim that he (Phillips) had agun and was going to shoot Heim and Godfrey, andmade a gesture by pointing his finger in the form of agun at his head. Phillips denied this incident and deniedever making such a threat to Godfrey or Heim. Heimtestified, and although corroborating Godfrey with re-spect to his testimony concerning Olsen, did not mentionthe incident involving Phillips, nor did he testify aboutany incident involving a threat to shoot any employee byany of the pickets. In view of Heim's failure to corrobo-rate Godfrey, Phillips' denials, as well as my previousfinding that Phillips was in the hospital on June 14, andtherefore could not have been present at the picket lineon that date, I discredit Godfrey with respect to his testi-mony concerning Phillips' alleged threat to shoot himand Heim, and find the record insufficient to establishthat such an incident occurred.Godfrey, Heim, and Taylor testified concerning an in-cident which occurred on or about June 21 or 22. Theirtestimony essentially mutually corroborative, which Icredit, establishes that Al Guinta, who had been on thepicket line with the striking employees for a short time,then decided to come to work. Since he was afraid to beseen by the pickets he would sneak into work throughthe back entrance near the woods, where there was nopicketing. Finally, on June 21 or 22, at lunch time,Guinta walked outside the plant near the parking lot andwas observed by the pickets. Olsen approached him andasked why he was not for the Union and now working HIGHLAND PLASTICS, INC.155again. Olsen added that a strike cannot work if peoplewho walked out started to work the next day. Guinta ap-parently made no reply. Olsen said that he would getGuinta, and added that he knew where Guinta lived andwhere his girl friend lived, and that if he (Olsen) did notget him at work he would get him at home or his girlfriend's home. Olsen then shoved Guinta in the chestwith both hands. Guinta did not fall down, but wasdriven backwards 4 or 5 feet. Olsen then returned to thepicket line.Arnita was present on the picket line during this inci-dent. Arnita, after the incident ended, went over toOlsen and reprimanded him about his conduct in thepresence of a number of other picketing employees.Olsen told Arnita that he got mad and could not controlhimself. Arnita replied that he had told Olsen before anddid not want to have to tell him again, "We don't wantno violence on the line at all. In the future, control your-self." Olsen responded that he was sorry and he wouldsee that it did not happen again.George Heim, in addition to corroborating in part thetestimony of Godfrey and or Taylor as set forth above,testified further about other statements made to him byOlsen. During the second week of the strike, Olsen toldHeim that it would just take $150 for him to pay some-one to break Heim's legs.Ed Wajda testified that as he was leaving the plant inhis car on June 6 at 9 a.m., Olsen and Phillips yelled athim, "we're going to get you," "we're going to kickyour ass." As he was going into the plant through thewoods later in the day on June 6, he was approached byEmbler and Johnson, and Embler told him that he betternot go in or they were going to "kick his ass." Embleradded that if he went in he would not get out.On Monday, June 11, Wajda was riding into workalong with employee Sherry Wheeler, in Wheeler's car.Olsen picked up a rock, threw it, and hit the back of thecar. As he and Wheeler were driving out of work onJune I 11, they slowed down at the edge of the driveway.Olsen came to the window and said, "I'm going to kickyour ass. Get out of the car right now." Wheeler droveaway.Sometime early in the strike, Phillips, in the presenceof Lund, came up to Wajda with his fist clenched andsaid, "I'm going to kick your ass right now." Wajda re-plied, "What do you want to fight me for?" Lund thenstepped in and told Wajda to get out of there, which hedid.Sometime during the third or fourth week of thestrike, Olsen again threatened to get Wajda and to beathis "ass." Later that same day, Wajda went out to thepicket line to speak to Olsen. Wajda began by saying, "Iwant to talk to you." Olsen then spit in Wajda's face andslugged him in the chest. Wajda then turned around,walked away, and proceeded to file criminal chargesagainst Olsen for assault.The next day Olsen approached Wajda and told himthat he better not press charges or "that's the last thingyou're ever going to do."According to Wajda, although he knew who the unionrepresentative was, he could not recall him being presentduring any of the incidents described in his testimony,except for one occasion. On this occasion, a picketwhose name Wajda could not recall threatened to kickhis "ass." The union representative according to Wajdawas standing 10 feet away from the picket who made thethreat, and Wajda believed that the union representativemust have heard the remark.Bertha testified that several times during the strikeOlsen and other pickets threatened to burn his housedown, told him that they knew where he lived, and thatthey had done it before, and they knew how to do it sothat nobody could get out.At approximately 7:30 a.m., on June 6, Schiavone,who had worked on June 5, was driving his car out ofthe plant. Employees Lund, Wajda, Donna Jaeger, andSupervisor Taylor testified that they observed Phillipsand Olsen approach the car. Schiavone stopped, andPhillips and Schiavone began to yell at each other. Thesewitnesses did not hear what was said. Phillips admits thatthere was yelling, and that he called Schiavone a "scabfaggot and an asshole."Jaeger, Taylor, Lund, and Wajda concur that Phillipsduring the discussion reached his hand in through thewindow of the car and attempted to punch Schiavone.The punch missed as Schiavone ducked.Phillips denies attempting to punch Schiavone duringthis incident. In view of the corroboration of four wit-nesses,24I find that Phillips did in fact attempt to punchSchiavone on the morning of June 6.Taylor testified further that he saw Olsen throw acrate under Schiavone's car as he attempted to driveaway and that Schiavone was forced to stop his car, getout, and remove the crate before he could drive away.Neither Jaeger, Lund, or Wajda corroborated Taylorwith respect to this allegation, and as noted neitherSchiavone nor Olsen testified. Phillips recalled seeingSchiavone's car hit a crate, but does not recall seeingOlsen throw it. Although Taylor was not corroboratedby the three other witnesses on this issue, in the absenceof a denial from Olsen, I shall credit Taylor and find thatOlsen did in fact throw the crate underneath Schiavone'scar as he was leaving.Phillips testified further that, when he spoke withSchiavone and called him names as set forth above,Schiavone asked what he was talking about. Phillips re-sponded that he (Schiavone) knew that the men were onstrike, and asked him if he "was with us or not?" Schia-vone replied that he did not know. In the absence of anycontrary testimony, I credit Phillips as to this conversa-tion with Schiavone. Later on that day, Schiavone cameback, joined the employees on the picket line, and signedan authorization card for the Union. The card washanded to him by Fitzpatrick, in the presence of Phillipsand Olsen.Respondent also presented evidence of the occurrenceof damage to Respondent's property, although no wit-nesses were presented to the actual causation of suchdamage. Respondent argues that the record contains suf-ficient circumstantial evidence to attribute this damage tothe pickets and the Union.24 Schiavone was not called to testify.HIGHLAND PLASTICS, INC 155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 8, Bertha testified that he observed in theplant fire extinguishers set off, powder all over the place,cartons and boxes pushed over, and wires ripped out.Bertha testified that there was a security guard presentduring the night before, and that the security guard in-formed him that the pickets were on the line all eveningand were drinking. Bertha also testified that there wereno break-ins at the plant before or after the strike.Bertha also testified that the windshield on his car andthat of an employee were broken. Bertha testified thenon June 15, when he parked his car in the driveway at Ip.m., after returning from lunch, there was no damage.When he left at 5 a.m., he observed three small holes inhis windshield.25Bertha also testified that on this day, as well as manyothers, he observed employees on the picket line with aslingshot, shooting stones with it. Bertha did not see anemployee shooting stones with a slingshot at his or atany other car or person.Various picketing employees admitted the presence ofa slingshot on the line, but testified that it was only usedby employees to shoot stones into the woods.Finally, Bertha testified that Donna Jaeger informedhim on June 15 that she had received an anonymous callfrom someone who said that they owned a store and thatsome employees of Respondent had said among them-selves that they had placed a board with nails under atruck tire. Bertha then went outside and observed aboard with nails sticking out of it under each of the tiresof a truck near Respondent's loading dock.G. Majority Status of the UnionThe parties stipulated that the following employeeswere included in the bargaining unit as of the week ofthe strike, which includes June 5 through June 7; Miller,Embler, Godfrey, Ibbotson, Fredell, Seeley, Wajda,Drouin, Fichera, Olsen, Hayes, Wheeler, Schiavone,Phillips, Bender, Guinta, Johnson, Decker, Shapiro, andKoehler."2 6The bargaining unit status of six individuals, Fitzpa-trick, Lund, Dolan, Heim, Rehnberg, and Madia, are inissue.George Heim and Keith Lund were group leaders onthe second and third shifts respectively. Each had threeor four employees under them and no higher supervisorwas present during these shifts. The work to be donewould be left by Respondent's admitted supervisors,Taylor and Warran, and Heim and Lund would distrib-ute the work to the employees. The record does not es-tablish what independent judgment, if any, is exercised inthe assignment of work by Lund or Heim.They had no authority to hire or fire or to recommendhire or fire, but they did have the authority to send em-ployees home for misconduct or not following orders.The instructions were, however, to attempt to contacteither Taylor or Warran at home first, and if they couldnot be reached, then the group leader could send the em-ployee home. The next day, the group leader would25 Bertha also observed the next week the windshield of employeeRichie Mahan with similar small holes in it.25 The parties also stipulated that employee Brian Nolan was a casualsummer employee and not includable in the unit.report the incident to Taylor or Warran, who wouldthen take appropriate action. Neither Heim nor Lundever exercised this power, insofar as the record discloses.On one occasion, Lund reported employee Shapiro toWarran for "horsing around," and, as a result of thisreport, Warran suspended Shapiro. However, Lundmade no recommendation to Warran as to what action ifany to take against Shapiro.With respect to Heim the record establishes that hewas suspended on June 1, for a week without pay, andinformed of his removal as group leader. On that day,Bertha asked Dolan if he were interested in assuming thegroup leader position, Dolan agreed to do so, and it wasagreed that Dolan would be trained during the week ofJune 4, and would start as group leader on June 11.However, as noted, the strike intervened, so Dolan didnot take over as group leader. Heim reported to work onJune 9 but did not work. On June 11 he worked, at hissame salary of $4.75 per hour.27During the strike, onlyone shift was utilized, so Heim did not exercise anygroup leader responsibilities during the strike. Heimbecame a group leader again in the fall of 1979 as part ofa reorganization when Steve Warran left the Company.Dolan became a group leader sometime after he returnedto work after the strike.Kevin Fitzpatrick was a "lead man" in the belling de-partment. There were three employees in the belling de-partment to whom Fitzpatrick assigned work. Therecord does not establish whether or not Fitzpatrick ex-ercised independent judgment in his assignment of workto other employees. Fitzpatrick spent the majority of histime performing production work along with the otheremployees. Fitzpatrick was consulted by Taylor in con-nection with retention of a probationary employee. Inaddition, Taylor would also utilize Fitzpatrick's perform-ance appraisals in connection with the periodic evalua-tions, when deciding upon wage increases. However, therecord does not establish whether Fitzpatrick ever madeany specific recommendations to Taylor or other man-agement officials on the subject of whether to retain anemployee or whether or how much of a wage increaseto grant to an employee.Rehnberg was employed in the shipping department,and was responsible for getting out orders and takingcare of paper work. He also, as did Fitzpatrick, discussedthe performance of employees with Taylor in connectionwith retention, merit reviews, and evaluations, but, inso-far as the record reveals, did not make any recommenda-tions to Respondent in any of these areas.Rehnberg in addition at the end of May had givennotice to Respondent that he was leaving to take anotherjob, effective as of June 8, 1979. As noted, the strike oc-curred on June 5, and Rehnberg was on the picket linefrom June 5 to June 8. Respondent sent him the June 7and July 3 reinstatement letters described above, and hedid not respond to either letter.Anthony Madia worked for Respondent on June 5until 12 noon. Taylor testified that Madia told him thathe was quitting. Taylor was not sure whether Madia told2' Group leaders received a 25-cent differential. HIGHLAND PLASTICS. INC.157him this on June 5 before he left at 12 noon or whetherhe called the next day to inform him of his quitting.Bertha testified that he was informed by a secretary inthe office that Madia had called on Wednesday, June 6,and resigned.As noted, the Union obtained 12 authorization cardson June 5; 4 on June 6; and I on June 7. Nine of thesecards were directly authenticated by the signers, and theremaining eight by employees and or Arnita who testi-fied that the cards were signed in a group on the picketline and returned immediately to them by the signers.Respondent asserts that the cards of the eight card sign-ers who were not called to testify, Schiavone, Guinta,Fichera, Banker, Shapiro, Drouin, Koehler, and Nolan,should be invalidated because of the extensive violenceon the picket line, as set forth above.However, with the exception of the incident involvingSchiavone's altercation with Phillips and Olsen when heattempted to leave the plant on the morning of June 6,no evidence was adduced that any of these employeeswere subjected to or were ever even present during thecommission of any violence or threats prior to their sign-ing cards.Respondent points to Taylor's testimony that he wastold by Fichera and Guinta that pickets had threatenedto beat them up or damage their vehicles if they tried toreport to work. Aside from this testimony being clearlyhearsay, there is no indication in Taylor's testimony as towhen his conversations with these employees were orwhen these threats were made to them or whether thealleged threats were made before or after they signedcards. Respondent also points out that Guinta was phys-ically assaulted by Olsen, one of the pickets. However, itis noted that this assault took place some 15-16 daysafter Guinta signed his card.Concluding FindingsA. The Alleged DischargesThe Board has recognized that it is sometimes difficultto determine whether an employer, by its remarks, hasdischarged strikers, or has simply attempted to intimidatethem in an effort to deter them from striking.2Eachcase requires a careful examination of the facts.In the instant case Respondent, by Bertha on June 5,told the second-shift employees, Guinta, Drouin, Banker,and Shapiro, that if they did not return to work hewould assume that they had quit. The employees did notreturn to work, and, later that evening, Respondent's of-ficials removed their timecards, and concluded that, sincethese men did not report to work as ordered, Respond-ent would assume they had quit. Taylor admitted that hisintention on June 6 was not to permit these employees, ifthey reported to work, to enter the premises. However,none of them attempted to report to work on June 6, andRespondent at no time ever informed these four employ-ees that Respondent had decided to terminate them orthat it had in fact assumed that they had quit. All four of28 C & W Mining Co,. Inc., and/or C & 14' Hauling C'o, Inc.. 24NLRB 270 (1980). and cases cited thereinthese employees were reinstated when they so requested,on various dates between June 18 to July 9.The General Counsel contends that the employeeswere constructively discharged by Bertha's remarks, inthat continued employment was made conditional uponemployee abandonment of rights guaranteed under theAct, i.e., their right to strike.The General Counsel cites Masdon Industries, Inc., 212NLRB 505 (1974), as authority for his position. Howev-er, although Masdon does recognize that a constructivedischarge can be found where continued employment hasbeen conditioned upon abandoning rights guaranteedunder the Act, no violation was found to exist on thefacts of that case. The cases cited in asdon where sucha violation has been found were situations where contin-ued employment was conditioned upon giving up unionmembership,29an illegal condition of employment hasbeen imposed,30or working conditions have beenchanged in a manner which has the effect of forcing em-ployees to quit because the employee engaged in unionor protected concerted activity.31None of these factors is present in the instant situation,and the issue of whether these employees were dis-charged is in my judgment controlled by the principlesset forth in Kerrigan Iron Works, Inc., 108 NLRB 933(1954), affd. 219 F.2d 874 (6th Cir. 1955). In Kerrigan al-though the employer had threatened to terminate em-ployees if they did not return to work by a certain date,and had in fact treated the employees as having been ter-minated, no discharges were found, since the employer'ssubsequent conduct was inconsistent with a view of dis-charge. The subsequent conduct considered most crucialin Kerrigan, and many subsequent cases following Kerri-gan,32is whether or not the employer reinstates thoseemployees who requested same, after the employer's al-leged discharge statements. Where an employer does re-instate all those who apply, the Board finds, as it did inCrooktxron and the other cases cited in footnote 32, thatthe statement of the employer was merely a tactical ma-neuver and an attempt to dissuade employees from per-sisting in their strike conduct.Crookston explained that a violation would be foundwhere an employer by subsequent conduct or languagereiterates that original conduct. In the instant case Re-spondent's subsequent conduct consisted of notifyingthese four employees the next day that their jobs wereavailable as well as taking all four of them back to workwhen they applied. Most significantly, at no time werethese four employees ever notified by Respondent that adecision had been made to terminate them.33According-29 John 1 Ilko, d/h/.a Lifetim, Shingle Company, 213.1 N.R1 688(1973; ,4mlrican 'nterprises, Ic., 191 NLRB 866 (1971).:"' Orr Iro, In, ., 207 N.RB 863 (1973), Bhlok-Southland Sportswear,Inm' and Soullthland Mfg. Company, Inc., 17() NI.RB 936 (1968).' IInitcd Service (Corporation d/ha Forest Prk .imbulance Service, 206Nl.RH 551 (1971) I)lumas Brotheri Manufacturing Compan. Inc., 205NLRH 9ql, (1971)' I, i d uIct (o, 126 NtRiB 458K l9')t); Cro)kAsion im, I'rntinil(ollanptn. 125 NR1 304 (195a, Viatlok ruck Bod & ratiler Corp.,217 N R13 34nh (l75)i, A n /a li pital ' \ I.R I]. 11 I RR\t 23(X) (71t ('Ci 197')).lthodi;, I/ pial of Keniucky. 227 N RB 1392 1977)HIGHLAND PLASTICS, INC 157 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDly, I find that Respondent's actions with respect to thesefour employees do not rise to the level of a discharge,and I shall recommend dismissal of this allegation of thecomplaint with respect to employees Guinta, Drouin,Shapiro, and Banker. However, since the statements ofBertha made to these employees as well as similar re-marks made to the first-shift employees are clearlythreats to terminate them in reprisal for their engaging inprotected activity, they constitute infringement upon theemployees' rights to engage in such activity, in violationof Section 8(a)(1) of the Act, and I so find. Kerrigan,supra; Matlock, supra.With respect to the first-shift employees, Respondentconcedes and I agree that those employees whom Re-spondent notified on either June 5 or 6 of their dis-charges were in fact discharged by Respondent. Re-spondent concedes that Fitzpatrick, Olsen, Rehnberg,Embler, Phillips, Dolan, Johnson, and Hayes were in-cluded in this group. As noted, I have found above thatFichera was also present on June 6, when Taylor refusedto permit employees to enter the plant and informedthem of their termination. Therefore, I find that he wasterminated as well.That leaves for consideration the status of first-shiftemployees Koehler and Nolan. They were present on thepicket line on June 5 when Bertha told the first-shift em-ployees that, if they did not report for work the nextday, Respondent would assume that they had quit.Respondent decided to terminate them on June 5,along with the other first-shift employees, and Tayloradmits as he did with respect to the first-shift employeesthat, if Koehler or Nolan had attempted to report forwork on June 6, he would not have permitted them todo so. However, neither Koehler nor Nolan was presenton the morning of June 6 when Taylor notified the otherstrikers of their discharge. In addition, the record doesnot establish whether Nolan or Koehler was ever noti-fied of Respondent's actions by Respondent or by otheremployees. 34Koehler and Nolan were both informed orally by Re-spondent that their jobs were available on June 6, and byletter on June 7, but insofar as the record discloses didnot make any attempt to return to work for Respondent.In these circumstances since there is no evidence thateither Koehler or Nolan was ever informed by Respond-ent or became aware of Respondent's decision to termi-nate them, plus the fact that they were told that theirjobs were available on June 6 and 7, I find that theirstatus is similar to that of the second-shift employees andthat under Kerrigan, and Crookston, were not dischargedby Respondent.Although an argument can be made that the rationaleof Arsham, supra, could be applied herein, i.e., that Re-spondent reasonably could have expected that Taylor'sstatements of termination to the strikers would be com-municated to the two absent strikers, I note that inArsham the Board also noted that in fact these statementswere communicated to the absent strikers, which theywere not in the present case. Thus, since the only com-munication to Koehler and Nolan on June 6 was that34 Cf. Martin Arsham Sewing Co., 244 NL.RB 918 (1979).their jobs were available, I find Arsham to be distinguish-able and that the discharge of Koehler or Nolan has notbeen established by a preponderance of the evidence.35Turning to the legality of the discharges of the ninestrikers whom Taylor notified of Respondent's action onJune 5 and 6 and refused to allow into the plant on June6, it is well settled that an employer violates Section8(a)(l) of the Act when it discharges employees for en-gaging in strike activity.36Respondent seeks to defendits actions by asserting that "Bertha made the decision ingood faith and upon the advice of counsel to terminatethese employees because they had prevented trucks fromentering the Company's premises in violation of Section8(b)(1)(A) of the Act." However, contrary to Respond-ent's contention, the evidence of record with respect tothis issue reveals that the "preventing" of trucks fromentering consisted merely of evidence that truckdrivershonored requests made of strikers to honor their picketline. It is obvious that the "interference with Companybusiness" referred to by Bertha and Taylor was causedby strikers engaging in legitimate picket line activity ofmaking such requests. No evidence of substantial physi-cal blocking or threats or other unlawful conduct havingbeen engaged in by strikers prior to their discharge wasadduced by Respondent. As to the alleged unprotectedactivity, Respondent must present particularized proofthat each discriminatee was personally guilty of seriousmisconduct before the individual in question loses theprotection of the Act.37This, Respondent has clearlynot come close to demonstrating on this record. Accord-ingly, I find that Respondent has violated Section 8(a)(1)of the Act by discharging the nine first-shift employeeson June 5.The complaint alleges that the discharges were alsoviolative of Section 8(a)(3) of the Act in that they werealso motivated by the employees' activities and supportof the Union. Although the strike began as an economicstrike solely by the employees, the Union was called inand the employees signed authorization cards shortlyafter the strike began. The Union made a demand forrecognition, and at that time Bertha informed the unionpresident that these employees did not work there any-more as they had quit, and added that King would ratherclose the doors before negotiating with the Union. Anhour later, Respondent's officials met and decided to ter-minate the strikers "allegedly" for blocking trucks andinterfering with company business. Clearly Respondentwas aware of the union activities of those discharged, asthey were all card signers and were all on the picketline. In these circumstances, I find that, in addition todischarging the employees for strike activities, the dis-charges were also in part linked to their union activitiesin violation of Section 8(a)(3) of the Act.38Respondent, while conceding that these employeeswere discharged, makes the curious statement in its briefthat "the propriety of these discharges, however, is nota. Woodlawn Hospital, supra. .Methodist Hospital. supra.Hi Cincinnati Cordage and Paper Co., 141 NLRB 72 (1963); Hlilltop Vanand Storage Companv, 182 NI.RB (1004 (1970).:7 Fry Foods, Inc., 241 NLRB 76 (1979).N8 Hilltop Van & Storage Co,. upra. HIGHLAND PLASTICS, INC,159in issue. Less than 24 hours after deciding to terminatethese employees, the Company, in an effort to end thestrike, offered each of them reinstatement, and as eachindividual expressed a desire to work he was immediate-ly reinstated." Respondent cites Maxville Stone Company,166 NLRB 888 (1976), as authority for the above com-ments. In Maxville the Administrative Law Judge onfacts somewhat similar but different in significant re-spects to those herein,39found that under the rationaleof Kerrigan and Crookston, supra, the respondent's letterto employees whom it had fired earlier, notifying themto report for work, vitiated the earlier discharge action,and found that no discharge had actually occurred. Iwould note that Maxville, although a Board decision wasan affirmance of an Administrative Law Judge's Deci-sion, where no exceptions were filed by the GeneralCounsel or the charging party. Therefore, its preceden-tial value on this issue is somewhat doubtful, particularlywhere it seems to conflict with later Board precedentsuch as C & W Mining, supra. In C & W Mining, theBoard reversed an Administative Law Judge's Decisionwhich found that an employer under the rationale ofKerrigan had not discharged employees, but merely en-gaged in a tactical maneuver to pressure employees toabandon the strike. The Board found, emphasizing factssimilar to those present herein, that the respondent leftno doubt that it was discharging the strikers, not only bymaking an unconditional statement that he was firingthem, but also by ordering them off the premises becausethey no longer worked there. The Board also pointedout that the fact that the strikers terminated the strikeand returned to work "does not alter the indisputablefact that they were discharged while still on strike." Itherefore reaffirm my finding that the nine strikers herewere effectively discharged by Respondent on June 5.40A more significant issue, however, is presented by Re-spondent's efforts to offer the discharged strikers theirjobs back. That is whether Respondent's offers of rein-statement on June 6 and 7 constitute valid offers of rein-statement, sufficient to toll backpay liability.The Board has long held that a discriminatee on re-ceiving an offer of reinstatement has a "fundamentalright to a reasonable time to consider whether toreturn."4 There is no per se rule as to the period of time thatwill constitute reasonable notice to the discriminatee.Rather, the Board examines the factual circumstances ofeach case to determine what constitutes reasonable time.Murray Products, Inc., 228 NLRB 268 (1977).The Board has held further that it will look to see "ifthe terms in which the offer is couched fail to provide9g The employees in Maxville were informed that they were fired im-mediately after refusing to end the strike and report to work. Later thatsame day, the employees were given a letter instructing them to report towork the next day. In the instant case, the evidence established that therespondent, after threatening to discharge employees for striking, re-moved their timecards, made a management decision to terminate them.informed two employees the same day, and the next morning told therest of the employees of the respondent's decision, while refusing topermit them to enter the plant.40 C W aMining, supra. ccurate Die &t Manujacturing Corp , 242NLRB 280 (1979).41 Penco Enterprises, Inc.. Penco of Ohio and Acoustical ContractingSupply Corp., 216 NLRH 734 (1975).any reasonable time within which the employee canact."42A significant factor to be evaluated in determining theamount of notice to be required is the acts of discrimina-tion and their effect on the discriminatees. Murray Prod-ucts, supra.The General Counsel argues that the discriminateesherein were not afforded a reasonable time to considerRespondent's offers. I agree.Although as Respondent points out neither the oralnor written offers required acceptance by a certain date,I find that, under all the circumstances herein, the offerscomtemplated an immediate return to work.The facts in Murray Products closely parallel the situa-tion here, and the Board's language is particularly appro-priate and pertinent to the instant case:Here, the strikers on August 4 were unlawfullydenied reinstatement. The Respondent, with a clas-sic lack of candor and demonstrating its oppositionto protected concerted activities, informed the dis-criminatees that they had been permanently re-placed. Two days later and with 10 vacancies, theRespondent commenced a series of oral offers of re-instatement, all of which contemplated an immedi-ate return to work. The fact that most of the strik-ers were on the picket line and apparently physical-ly able to return to work does not justify findingthe offers of reinstatement to be valid. The Re-spondent's unlawful acts and its untruthful state-ments about vacancies created a situation whichwarranted allowing the discriminatees a reasonabletime for serious evaluation of the offers of reinstate-ment. The strikers here were permitted absolutelyno opportunity to evaluate their status and theUnion's status in light of their having been previ-ously informed that they had all been permanentlyreplaced. [Id. at 269.]I find that the offers herein did contemplate immediateacceptance on the part of the employees. The June 7letter notified the employees that their jobs were "at thistime available," and further advised them that "effectiveimmediately, we will begin to hire permanent replace-ments to fill the plant requirements." These statementsclearly contemplate an immediate decision to be made bythe employees, or else they will be "immediately" re-placed. I would note that Respondent as of this time hadno legal right to replace the discharged strikers, sincetheir status had changed from that of economic strikersto discriminatees by virtue of Respondent's unlawful actof discharging them. Thus, as in Murray Products, Re-spondent's unlawful acts and untruthful statements cre-ated a situation which warranted allowing the discrimin-atees a reasonable time for serious evaluation of theoffers, and an opportunity to evaluate their status and theUnion's status, in light of having previously been in-formed that they had been terminated.42 Fredeman's Calcasieu Locks Shipyard. Inc., 208 NLRB3 838 (1974)HIGHLAND PLASTICS, INC. 159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I find that the offers to the nine discri-minatees were invalid,43 and that all of the discrimina-tees are entitled to backpay from June 5 until the date oftheir reinstatement or when they received the valid offerof reinstatement in July. Murray Products, supra, C & WMining, supra. 44B. The Alleged Threat to Close the PlantAs noted, I have found that Respondent's supervisor,Steve Warran, on June 6, told employees Embler andHayes on the picket line, that he did not think that Re-spondent could afford to meet the demands of the Union,and that they would have to close or move, and addingthat he had heard from someone inside the plant that theCompany would rather close down and move thanaccept the Union. Respondent argues that the statementsof Warran were demonstrable economic predictions ofconsequences which could result from the employees'concerted activity, protected by Section 8(c) of theAct.45I do not agree.While an employer may lawfully predict the preciseeffects he believes the union will have on the company,the prediction must be carefully phrased on the basis ofobjective facts to convey an employer's belief as to theprobable consequences of the union.46Warran's prediction of plant closure and moving wasnot based on any objective facts here. The Union hadnot made any demands nor could Warran legitimatelyforesee what the results of any future negotiations mightbe. The advent of the Union would only have requiredResponded to bargain in good faith over wage demands,not that it had to grant increases. Therefore, Respond-ent's unfounded economic forecast of plant closure ormoving if the Union obtained representational status wascoercive in nature and violative of Section 8(a)(1) of theAct.47'4 Respondent also argues that all strikers who requested reinstatementwere permitted to do so, including some of the discriminatees I iouldnote in this connection that none of the discriminatees requested rein-statement until after the July 3 letter of reinstatement, which letter theGeneral Counsel concedes to have been a valid offer of reinstatement.Moreover, in Murray Products, supra, Respondent also reinstated all strik-ers who accepted its offer, a factor relied on by the dissent. However,the majority still found the offers to be invalid.14 When Bertha orally informed some of the strikers that their jobswere available, one of the strikers told Bertha that they would not returnuntil their demands were met. This raises an inference that at least someof the strikers may have "continued to withhold their services as a matterof personal choice," C & W Mining, supra; or were influenced by "appar-ent tactical or common policy front considerations causing most tochoose continuing picketing rather than abandoning the strike." MurrayProducts. However, as the Board in C & W Mining points out, "this is amatter for compliance, for as we noted recently in Abilities and GoodwillInc., 241 NLRB 27 (1979), even in the absence of an offer of reinstate-ment, the employer remains free to avoid or reduce its backpay obliga-tion by establishing [at the compliance stage of the proceeding] that the[discharged striker] would not have accepted the offer if made ...andinstead continued to withhold their services as a matter of personalchoice."45 N.L.R.B. v. Gissel Packing Co.. Inc., 395 U.S. 575 (1969)a' Marathon Le 7burneau Company. Gulf Marine Division of MarathonManufacturing Company, 208 NLRB 213 (1974); Starkville Inc., ltillsdaleManufacturing Corporation, et al., 219 NLRB 595 (1975).47 Buckeye Tempo Gamble-Skogmo, Inc., 240 NLRB 723 (1979): PatsyBee. Inc., 249 NLRB 976 (1980): Marathon. supra. Starkville, supra.C. The Van IncidentThe Board has held that the lawfulness of the incidentssuch as King having struck pickets with his van, as Ihave found, is based not on the intent of King, but onwhether the conduct reasonably tends to interfere withthe exercise of employees' rights.48There can be littledoubt that King in the instant case was the perpetratorof an assault rather than an escaping victim.49The failure of King to stop the van, and the fact of hisstriking the employees with the van, evinces sufficientnegligence and is sufficiently threatening to the employ-ees struck, as well as to the onlookers, to constitute con-duct reasonably tending to interfere with employeerights in violation of Section 8(a)(1) of the Act.50D. The Gun IncidentThe issue to be decided in connection with this inci-dent is whether the evidence is sufficient to establish thatKing brandished his gun in view of the pickets, in re-sponse to protected concerted activity of said pickets andtended to interfere with the employees' lawful picket lineconduct.5King testified that he took the gun with him to protecthimself, his employees, and his building, in view of var-ious reports made to him of violent acts committed bypickets. Therefore, Respondent contends that King's ac-tions were defensive in nature and not in response to thepickets protected concerted activity.52However, the record does not establish in my judg-ment that King's actions were prompted by any allegedacts of violence committed by pickets. King admittedthat, at the time that he went out to speak to the driver,no violence or damage to his property, or to the personsor property of his employees, had been committed bypickets. Although King testified that he received variousreports of alleged threats to employees and that a truck-driver previously attempting to pick up was given a"hard time" by pickets, this hearsay testimony does notestablish that any violence was committed by picketsprior to King bringing his gun out to the picket line.Absent evidence that pickets did in fact commit violenceor damage, I must assume that Respondent had otherreasons for taking such deliberate actions.53The pickets were faced with a simple set of facts.They had not committed any violence or done anydamage, and had merely exercised their lawful right torequest that the driver honor their picket line. Immedi-ately thereafter King appeared, brandishing a gun, and,in full view of the pickets, jumped on the running boardto speak to the driver of the truck. Such conduct couldonly have the effect of inhibiting the pickets from engag-ing in their lawful right to conduct their picket line.Thus King's actions interfered with, restrained, and co-4 May Cohen d/b/a Brst Dress Company, 245 NLRB 949 (1979)49 Ibid.'o Dee Knitting Mills, Inc., 214 NLRB 141 (1974), Best Dress, supra."L Church Point Wholesale Grocery Company. Inc., 215 NLRB 500(1974).62 Skrl Die Casting. Inc., 245 NL.RB 1()41 ( 179) Cabot Corp., 223NLRB 13X8 (1976): Church Point, supra."3 Sackett' Welding. 207 Nl.RB 1030 (1973). HIGHLAND PLASTICS, INC.161erced employees while they were engaged in activityprotected by Section 7 of the Act in violation of Section8(a)(l) of the Act. Sackett's Welding, supra, CourtesyVolkswagen, Inc., 200 NLRB 84 (1972).54E. The Offer of a 10-Cent-Per-Hour Wage IncreaseRespondent on June 7, pursuant to a request of theemployees, met with them and listened to their com-plaints and demands. Jack King then offered the employ-ees a 10-cent-an-hour increase if they agreed to return towork. No mention of the Union was made during themeeting, except that, after the meeting ended, one of theemployees said "now we'll go Union." On the picket lineArnita was informed of the results of the meeting, theemployees voted on whether to accept the offer or con-tinue the strike, and voted to reject the offer and contin-ue striking. The Union then began supplying picket signs,sent a telegram demanding recognition, and filed a peti-tion the next day.The General Counsel contends that these facts estab-lish that Respondent has violated Section 8(a)(l) and (5)of the Act by promising benefits to employees and by-passing the Union, in order to undermine the Union'sstatus. I do not agree.All Respondent was doing in the instant circumstanceswas to accept the employees' request to meet with themin order to continue the bargaining that had occurred onJune 5, when the strike began prior to the Union's ap-pearance. Respondent was merely responding to the em-ployees' demands in an attempt to end the strike.Althought the Union had made a demand for recogni-tion on June 5, 1 note that the Union, by Arnita, wasaware of this meeting, made no effort to stop it, and infact conducted a vote among the employees on whetherto accept Respondent's offer. Accordingly, whether ornot, by virtue of Respondent's conduct on June 5 and 6,it had violated Section 8(a)(1) and (5) of the Act, andwas under an obligation to bargain with the Union as ofJune 7, 1 find that the Union by its conduct has acqui-esced in Respondent's bargaining with the employees. Inthese circumstances, Respondent has not violated Section8(a)(1) or (5) of the Act by its meeting with employeesand offering them a 10-cent-an-hour increase, and I shallrecommend dismissal of this allegation of the complaint.F. Denial of Wage Increase to Larry EmblerThe General Counsel argues that Embler was unlaw-fully denied a wage increase from July through Octoberbecause of his participation in the strike and activities onbehalf of the Union. He relies primarily on the allegedstatements made to Embler by Taylor, when he askedabout a raise, that Embler had to prove that he wastrustworthy and that he had hurt his reputation by goingout on strike.54 I do not deem it significant that King did not point the gun at thepickets, nor that he made no threat to use said gun. It is admitted byKing that he made no attempt to hide the gun, and that in fact he wantedthe pickets to be aware of the fact that he had a gun. Thus, it is obviousthat the pickets. upon seeing King with the gun drawn while speaking tothe driver, reasonably would tend to believe that King was attempting togive them the impression that he might use the gun should the picketscontinue to speak to drivers attempting t. enter the premisesI do not credit Embler concerning these statements al-legedly made to him, and instead believe that Taylor'sversion of these conversations to be more probable andtruthful. I therefore find that Taylor did not make thecomments attributed to him by Embler, but instead ex-plained to him the reasons why he was not receiving araise and what he would have to do to obtain one.I note in this connection that Embler was complainingto Taylor about Godfrey receiving the same salary as he,despite having less seniority than Embler, as far back asApril, prior to the strike and prior to any union activity.The explanation given Embler in April and again reiter-ated in part in the fall, was that the system of raises insti-tuted by Respondent in early 1979 provided for regularevaluations and increases on an employee's anniversary,and that accounted for Godfrey having passed Embler insalary in August.55Embler was hired in January 1978,and his regular anniversary evaluation was not due untilJanuary 1980. However, since his performance dramati-cally improved as of November 1979, as a result of hishaving filled in admirably for Godfrey who was out ondisability, Respondent granted him a merit increase inNovember, 3 months before his regular evaluation wasdue.Moreover, the record reveals that a number of otherreturning strikers and card signers, including Kevin Fitz-patrick, the employee who contacted the Union and dis-tributed many of the authorization cards, received wageincreases, after returning to work and prior to Emblerhaving received his increase. Therefore, there is no basisfor a finding that Respondent refused to grant wage in-creases to returning strikers in reprisal for their strike orunion activity.Accordingly, I find that the General Counsel has notestablished that the Respondent discriminatorily deniedEmbler an increase, and shall recommend dismissal ofthis allegation of the complaint.G. Respondent's Refusal To Recognize and BargainWith the UnionThe parties stipulated the unit inclusion of 20 employ-ees and the exclusion of employee Nolan. The status ofFitzpatrick, Lund, Dolan, Heim, Rehnberg, and Madiaare in dispute.I find that the record is insufficient to establish thatany of the employees in dispute are supervisors withinthe meaning of the Act.5'Although the record establishes that Fitzpatrick, Lund,Heim, and Rehnberg assigned work to employees, therecord does not establish the exercise of independentjudgment by any of these employees. Lund and Heimhad the power to send employees home, but, insofar asthe record reveals, this authority was only exercisedonce. In addition, the procedure involves attempting to56 The record reveals that August was Godfrey's anniversary date's Although the job functions and responsibilities of these individualsare similar, not surprisingly the parties have taken positions on theirstatus apparently based on whether they had signed cards. Thus, theGeneral Counsel asserts that Heim and l.und are supervisors, while Fitz-patrick Dolan, and Rehnberg are not. Respondent takes a contrary posi-tion with respect to each individual in disputeHIGHLAND PLASTICS, NC. 161 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontact the supervisor at home first prior to exercisingsuch authority. In any event, no evidence was adducedthat any of these employees ever effectively recommend-ed discipline, wage increases, or any other change inconditions of employment of employees. 57Therefore, I find that the record does not establishthat Heim, Lund, Fitzpatrick, Rehnberg, or Dolan weresupervisors within the meaning of the Act.58Respondent also contends that Rehnberg should not beconsidered an employee within the unit, since he had no-tified Respondent at the end of May that he would beleaving Respondent's employ to accept another job, andhis last day of work was to be June 8.As noted, Rehnberg signed a card on June 5, was ter-minated by Respondent, and appeared on the picket lineuntil June 8. He did not respond to either of Respond-ent's reinstatement offers.It is clear that, on June 5, 6, and 7, Rehnberg was stillan employee in the unit. His giving notice to Respondentof his intention to quit on a subsequent date does notaffect his status as an employee in the unit on the days inquestion, all prior to the date of his quitting.59Anthony Madia was employed by Respondent until 12noon on June 5. He left on that date and did not returnto work for Respondent. Although the record is uncer-tain whether he notified Respondent of his intention toquit on June 5 or June 6, I find this conflict irrelevant toa determination of his status. I find that on June 5, thedate of the original demand, he was still an employee inthe unit and should be counted in the unit, although heleft on that date and did not return. However, on June 6,since Madia notified Respondent of his quitting, he nolonger was an employee in the unit.Accordingly, based on the above analysis, as of June 5,the date of the Union's first demand, Respondent em-ployed 26 employees in the appropriate bargaining unit.The next day, June 6, as well as on June 7, when theUnion made its second demand for recognition, Re-spondent employed 25 employees in the unit.60The record establishes that as of June 5 the Union hadobtained 12 authorization cards from Respondent's em-ployees. Therefore, as of the date of the Union's firstdemand, it did not represent a majority of the employeesof Respondent.57 The evidence that some of these individuals discussed the perform-ance of other employees with supervisors does not establish that any rec-ommendation. effective or otherwise, was made by these "alleged" super-visors.56 In view of this conclusion, I need not decide whether Heim's tem-porary removal from the group leader position prior to the strike re-moved him from that position on the crucial dates in question. I also neednot resolve the issue of whether Dolan should be considered a groupleader on the dates in question since he had been selected prior to thestrike to replace Heim in that position. However, since Dolan clearly didnot assume the group leader position prior to the strike and was onlytraining for it, I find that even if the group leaders are found to be super-visors that Dolan did not assume that position as of the first week inJune.59 Computed Time Corporation, 228 NLRB 1243 (1977); McEwen Man-ufacturing Company, 172 NLRB 990 (1968); Personal Products Corporation,114 NLRB 959 (1955); General Tube Co., 141 NLRB 441 (1963).6 I am of course including in the unit the employee whom I have pre-viously found to have been discriminatorily discharged by Respondent.However, the next morning, June 6, the Union ob-tained three authorization cards from unit employees.6'This brought the Union's total to 15 cards out of a unitof 26 employees, thereby establishing that it representeda majority of Respondent's employees on and after June6. In addition, on June 7, the Union obtained anothercard, giving them 16 cards out of 26 employees when asecond demand for recognition was made.Respondent seeks to invalidate a number of these cardsfor various reasons. It is argued that the cards of John-son, Fichera, Schiavone, Koehler, and Nolan should notbe counted, because they were solicited by Fitzpatrickwho Respondent claims to be a supervisor. Since I havepreviously found that Fitzpatrick was not a supervisorwithin the meaning of the Act, I need not decide whatpart Fitzpatrick played in the distribution of cards tothese employees, or what affect his participation, if any,in the solicitation of these cards had on these signers.Respondent also contends those signers who were notcalled to testify62should not be counted because of theextensive violence on the picket line.There can be no question that the cards were properlyauthenticated by the solicitors,63leaving the only issuethat of Respondent's claim that violence on the picketline tainted the execution of these cards. However, withthe exception of the card executed by Schiavone, theevidence did not establish that any violence was directedtoward these individuals or that any was committed intheir presence, prior to their having executed their cards.Accordingly, there is no basis for Respondent's conten-tion that the cards of these individuals should be invali-dated because of violence on the picket line.Schiavone, however, as I have found, while attempt-ing to leave the plant on the morning of June 6, wasstopped by Phillips and Olsen, had a punch thrown athim by Phillips, and had a crate thrown under his car byOlsen while being criticized by Phillips for crossing thepicket line.Later on that morning, Schiavone returned to thepicket line, was given a card by Fitzpatrick, and signed itin the presence of Phillips and Olsen. While I have somedoubts about the validity of this card in view of the cir-cumstances described above, I find that, since the vio-lence directed toward Schiavone was not expressly tiedto his executing an authorization card, the evidence is in-sufficient to establish that the card was coerced. Asnoted, the violence directed towards Schiavone occurredin the context of his crossing the picket line, and the ex-ecution of the card occurred later in the day unaccom-panied by any violence or threats. Thus, I shall count thecard of Schiavone.8' As noted, the Union also obtained a card on June 6 from BrianNolan, but the parties have stipulated that he was a casual summer em-ployee not includable in the unit.62 Fichera, Schiavone, Guinta, Banker, Shapiro, Drouin, Koehler,Olsen, and Nolan.'3 McEwen Manufacturing Co., supra. HIGHLAND PLASTICS, INC.163Therefore, I find that as of June 6 and continuing onJune 7, the Union represented an uncoerced majority ofRespondent's employees in an appropriate unit.64Thus, although the Union was not authorized to repre-sent a majority on June 5 when it made its first demandfor recognition, it was so designated on June 6, the verynext day, and was still so designated on June 7, when itmade an additional demand for recognition, this time bytelegram.The Supreme Court in N.L.R.B. v. Gissel Packing Co.,Inc., supra, approved the finding of an 8(a)(5) violationand the issuance of a bargaining order where the unfairlabor practices committed by a respondent, has the"tendency to undermine majority strength and impedethe election process." 395 U.S. at 613-614.There can be little doubt, and I so find, that the unfairlabor practices found to have been committed by Re-spondent, most significantly the unlawful discharge ofnine employees65and the unlawful threat to close ormove the plant""66as well as the other unfair labor prac-tices found, are sufficient to have such a tendency toimpede the election process.Accordingly, I find that Respondent has violated Sec-tion 8(a)(1) and (5) of the Act, warranting the issuance ofa bargaining order.67Respondent also argues that, in view of the extensiveviolence committed by the pickets, the bargaining order,even if warranted, should be withheld from the Union."6In Maywood Plant of Grede Plastics-A Division ofGrede Foundries Inc.,69Administrative Law JudgeDavid Davidson analyzed many of the cases dealingwith this issue, and concluded that there are five mainfactors to be weighed in considering whether to deny abargaining order because of union misconduct in the face64 I note that, even if Schiavone's card were not counted, Respond-ent's majority status would not be eliminated, as it still would have had15 cards on June 6 and 16 cards on June 7.e5 The Board and the courts have long classified the unlawful dis-charge of employees, as conduct going "to the very heart of the Act."Faith Garment Company, Division of Dunhall Pharmaceutical. Inc., 246NLRB 299 (1979); N.LR.B. v. Entwistle Manufacturing Co., 120 F.2d532, 536 (4th Cir. 1941).66 The Board has also held that threats to close operations are "thehallmark of the type of case in which bargaining orders issue." Patsy Bee.Inc., 249 NLRB 976 (1980); Stereotypers and Electrotypers Union. DenverLocal 13 (The Denver Post, Inc.), 246 NLRB 858 (1979); Hedstrom Compa-ny, a subsidiary of Brown Group, Inc., 235 NLRB 1193 (1978).67 Respondent argues that its offers of reinstatement to the dischargedstrikers within 24 hours of their terminations, coupled with the fact thatevery discharged employee who requested reinstatement was reinstated,"totally dissipated any possible lingering effect from the allegedly unlaw-ful discharges." Although, as noted, I have found above that Respond-ent's offers of reinstatement were invalid, even if I were to find to thecontrary on this issue, Respondent's assertion as to the effects of such re-instatement on the necessity for a bargaining order is without merit. TheBoard has repeatedly held that unfair labor practices such as those com-mitted by Respondent, even with immediate recall, and/or no loss of pay,cannot be readily forgotten, and will have a lasting effect on employees.That effect cannot be cured by traditional remedies. The holding of afree and fair election in such circumstances is unlikely if not impossible.John C Carey Milling Company, 218 NLRB 916 (1975); Chandler MotorsInc., 236 NLRB 1565 (1978); Zim Textile Corp., 218 NLRB 269 (1975);Vernon Devices, Inc., 215 NLRB 475 (1974).ns Laura Modes, supra. Allou Distributors Inc., 201 NLRB 47 (1973);The Dow Chemical Company, 216 NLRB 82 (1975); Artcraft Mantel andFireplace Co., 174 NLRB 739 (1969).60 235 NLRB 363 (1978).of an 8(a)(5) finding that would otherwise require such aremedy. The factors recited are: the extent of the union'sinterest in pursuing legal remedies; evidence of deliberateplanning of the acts of violence and intimidation attribut-able to the union; whether assaults by union advocateswere provoked; the duration of the union's misconduct;and, finally, the relative gravity of the union's miscon-duct as opposed to that of the company.The Board did not quarrel with Administrative LawJudge Davidson's analysis that these factors are usuallyfound relevant in such cases, but disagreed with his ap-plication of the test to the facts in Maywood, and foundthat a bargaining order was appropriate.A comparison of the facts in Maywood with those pres-ent in the instant case leads me to conclude that the casefor withholding a bargaining order in Maywood wasmore compelling than it is herein.Thus, in Maywood, the violence committed was moreextensive than that committed herein, and most impor-tantly was committed directly by business agents and of-ficials of the Union. In the instant case, no act of vio-lence or even any threats were committed by Arnita orany other union business agent, officer, or official. More-over, the only act of violence committed in the presenceof Arnita,70the pushing of Guinta by Olsen, resulted inArnita rebuking and reprimanding Olsen in front of theother pickets for this action, and warning him not tocommit such action in the future.I find the record insufficient to establish that Olsenwas ever appointed by the Union to act as a picket cap-tain or an agent. Although Olsen was a leader of the em-ployees in their presentation of demands to Respondent,once the Union became in charge of the picket line as ofJune 7, when it distributed signs to employees, Olsen'sstatus vis-a-vis the Union was no different than that ofany other striker. It appears that, at least for 8(b)(l)(A)purposes, the Union would be held responsible for theconduct of the pickets, since they authorized the picketline, and failed to take affirmative steps to disavow orcorrect the unlawful conduct of the pickets. 7However, it seems that in Laura Modes cases, thedirect participation of union officials in violent acts or, atthe very least, their presence and acquiescence when sig-nificant violence occurs is an essential factor to justifythe extraordinary remedy of withholding an otherwiseappropriate bargaining order. I note that in all of thecases cited by Respondent, particularly the most often-cited cases of Laura Modes and Allou, union officialswere found to have directly participated in the miscon-duct found sufficient to disqualify the union from receiv-ing a bargaining order.70 I find that, contrary to Respondent's assertions, the record has notestablished that either the pickets or the Union was responsible for thedamage to the plant or the broken windshields of the cars of Bertha andMahan, or the nails being placed under a truck at Respondent's premises.'1 Broadway Hospital, Inc., 244 NLRB 341; Teamsters Chauffeurs.Helpers & Taxicab Drivers Local Union 327 (Coca-Cola Bottling Works ofNashville), 184 NLRB 84 (1970); United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the United Statesand Canada. Local Union No. 195. AFL-CIO (McCormack-Young Corpo-ration),. 233 NLRB 1086 (1977); International Brotherhood of Boilermakers.Iron Ship Builders. Blacksmiths. Forgers d Helpers. Local 696 (The KargardCompany, 196 NLRB 645 (1972).HIGHLAND PLASTICS, INC. 163 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, as in Maywood and contrary to LauraModes, the Union did express an interest in pursuinglegal remedies by filing a petition on June 8 and the in-stant unfair labor practice charges shortly thereafter.Moreover, as in Maywood, Respondent also engaged inserious and highly provocative misconduct at the picketline. Thus, Respondent violated Section 8(a)(1) of theAct as noted by King's conduct in brandishing a gun onthe picket line in response to employees' concerted activ-ity and in striking picketing employees with his van.72Accordingly, considering the misconduct of Respond-ent as well as the other serious unfair labor practicescommitted by Respondent, including the discharge ofnine strikers and threats to close the plant, which couldnot have helped but to have prolonged the strike,73themisconduct of the pickets is insufficient to justify the ex-traordinary action of withholding the appropriate bar-gaining order required to remedy the Company's unfairlabor practices.74As the Board pointed out in Daniel A. Donovan, et al.,d/b/a New Fairview Hall Convalescent Home, 206 NLRB688 (1973), enfd. 520 F.2d 1316 (2d Cir. 1975):We do not condone any picket line violence, andthe processes of the Board are available to preventits recurrence .... But we are also reluctant todeprive a substantial group of employees of thebenefits of collective bargaining because of the mis-conduct of a few miscreants. Here, looked at in per-spective, there were but few instances of miscon-duct by a relatively small proportion of strikers,75...against a background of Respondent's frequentand recurring unfair labor practices. Viewed in thatlight ...we have concluded that the extraordinarysanction remedy of withholding an otherwise ap-propriate remedial bargaining order would not besteffectuate the policies of the Act. [Id. at 689.]Therefore, I recommend that Respondent be orderedto bargain with the Union as of June 6.7672 I would also note that, even if it were found that these actions ofKing did not technically constitute an unfair labor practice, they wereexcessive and provocative, and show that Respondent "at times escalatedthe activity around the picket line in a manner that does not justify layingthe responsibility for the resulting misconduct solely on the shoulders ofthe Union." Maywood, supra, fn. 9 at 366.7' In view of Respondent's unlawful refusal to bargain with the Unionas well as the other unfair labor practices committed by Respondent. Ifind as alleged in the complaint, that the strike, although commenced asan economic strike, was converted into an unfair labor practice strike byRespondent's conduct. Noted in this connection is the fact that the em-ployees on June 6 attempted to report for work and were refused en-trance to the plant and informed of their termination by Taylor.7' Maywood. supra; Quintree Distributors, Inc., 198 NLRB 390. 403(1972); Philadelphia Ambulance Service, Inc., 238 NLRB 1070 (1978).751t is emphasized again that, in the instant case, nearly all of the vio-lence and threats were committed by one striker, Steve Olsen, who as inDonovan was lawfully denied reinstatement by the Employer for thecommission of such acts.76 The date that the Union obtained its majority status and when theunfair labor practices had commenced. Although the Union made its firstdemand on June 5, when it did not have majority support, its demandwas continuing and justifies a bargaining order on the date it obtained amajority. Schwab Foods, Inc.. d/b/a Scotts IGA Foodliner, 223 NLRB 394(1976). I note that, even if the demand were found not to constitute acontinuing demand (see Hedstrom Company, a subsidiary of Brown Groupv. N.L.R.B., 558 F.2d 1137 (3d Cir. 1977)), the Union made an additionalH. The Wage Increases and Distribution of TurkeysThe General Counsel has the burden of proving thatRespondent's granting of wage increases and/or the dis-tribution of the turkeys were marked by an antiunionpurpose. I find that he has failed to meet this burden.The turkeys were distributed in November, monthsafter the picketing ended, and was not accompanied byany reference to the Union or the existence of a unioncampaign. Bertha credibly testified that Respondent'ssales increased substantially in October and that he, pur-suant to his practice at other plants where he had been asupervisor, felt that it was appropriate to distribute tur-keys to employees.The wage increases also were unaccompanied by anyreferences to the Union, and were consistent with andpursuant to Respondent's policy of periodic evaluationsand merit increases established by Bertha in February,shortly after he took over as plant manager.Accordingly, I find that the General Counsel hasfailed to meet his burden of establishing that these bene-fits were granted for the purpose of inducing employeesnot to support the Union.77However, in view of the fact that I have found thatRespondent was under an obligation to bargain with theUnion, as of June 6, it was not free to grant any wageincreases or other benefits or improvements including thedistribution of turkeys without consultation with or bar-gaining with the Union. Such conduct, therefore, I findto be unilateral changes in terms and conditions of em-ployment of its employees, in violation of Section 8(a)(1)and (5) of the Act.78Upon the foregoing findings of fact and upon theentire record herein and pursuant to Section 10(c) of theAct, I make the following:CONCLUSIONS OF LAW1. Respondent Highland Plastics, Inc., is, and at alltimes material herein has been, an employer engaged incommerce within the meaning of the Act.2. Local 445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time production andmaintenance employees of Respondent employed at itsNewburgh, New York, facility, including cutters, bend-ers, bellers, packers, shippers and welders, but excludingoffice clerical employees, guards and supervisors as de-fined in Section 2(11) of the Act, constitute a unit appro-priate for purposes of collective bargaining within themeaning of Section 9(a) of the Act.4. At all times since June 6, 1979, the Union has beenthe exclusive representative of the employees in said unitdemand on June 7, when it still represented a majority of Respondent'semployees, clearly justifying an 8(a)(5) finding and bargaining order onthat date.77 The Louis Allis Company (A Division of Litton Industries. Inc.), 193NLRB 7 (1971).7R Taylor Bros.. Inc., 230 NLRB 861 (1977); Broadmoor Lumber Co.,227 NLRB 1123 (1977); Fry Foods. supra. HIGHLAND PLASTICS, INC.165for purposes of collective bargaining within the meaningof Section 9(a) of the Act.5. By discharging its employees Michael Phillips,Steve Olsen, Dale Rehnberg, Mark Hayes, Kevin Fitzpa-trick, Larry Embler, Tom Dolan, Walter Johnson, andJames Fichera for engaging in protected concerted activ-ity and for supporting the Union, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.6. By threatening to close or move the plant if theUnion were selected by the employees as their collec-tive-bargaining representative, and by threatening to dis-charge employees for engaging in a strike, Respondentviolated Section 8(a)(1) of the Act.7. By brandishing a gun while picketing employeeswere engaged in protected concerted activity, and bydriving an automobile into picketing employees, Re-spondent has interfered with the lawful strike activitiesof its employees in violation of Section 8(a)(1) of theAct.8. By refusing since on and after June 6, 1979, to rec-ognize and bargain collectively with the Union as the ex-clusive representative of the employees in the unit de-scribed above, Respondent has violated Section 8(a)(l)and (5) of the Act.9. By unilaterally granting wage increases and distrib-uting free turkeys to its employees, without consultationwith the Union, Respondent violated Section 8(a)(1) and(5) of the Act.10. The strike which began on June 5, 1979, as an eco-nomic strike, was prolonged and converted into an unfairlabor practice strike on June 6, 1979, by the conduct ofRespondent described above.11. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in variousunfair labor practices, I shall recommend that it ceaseand desist therefrom79and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent made a validoffer of reinstatement to the discharged employees inJuly 1979, it is not appropriate to order Respondent tooffer reinstatement to these employees.However, since I have found that the strike engaged inby Respondent's employees was converted to an unfairlabor practice strike, those strikers who chose not toaccept Respondent's offer of reinstatement resumed theirstatus as unfair labor practice strikers. In addition, thosestrikers who were not discharged and who did notreturn to work also continued to retain their status asunfair labor practice strikers. Accordingly, I shall recom-mend that Respondent be ordered to offer reinstatement,upon application, to their former positions of employ-ment, or, if those positions are no longer available, to79 Since the unlawful discharge of striking employees is of such a seri-ous nature and strikes at the very heart of rights intended to be protectedby the Act, I shall recommend issuance of a broad cease-and-desist orderrequiring Respondent to cease and desist from in any other manner in-fringing upon employees' nghts. Abilities and Goodwill. supra.substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, to all thoseemployees who participated in the strike which began onJune 5, 1979, and who have not been reinstated, dismiss-ing, if necessary, any persons hired as replacements on orafter June 6, 1979.80I shall also recommend that Respondent make wholethose nine discharged employees for any loss of earningsthey may have suffered by reason of the discriminationagainst them, from the date of their terminations until thedates of their reinstatement or offers of reinstatement.8'In addition, I shall recommend that Respondent makewhole the striking employees for any loss of earningsthey may suffer, should Respondent refuse to reinstatethem upon application, by payment to each of a sum ofmoney equal to that which he normally would haveearned as wages during the period from 5 days after thedate on which he applies for reinstatement to the date ofRespondent's offer of reinstatement to him. Backpayshall be computed in both situations described above, inthe manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), plus interest as set forth in FloridaSteel Corporation, 231 NLRB 651 (1977).I shall also recommend that Respondent be ordered torecognize and bargain with the Union as the exclusivecollective-bargaining agent of the employees in the unitfound appropriate herein.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER82The Respondent, Highland Plastics, Inc., Newburgh,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or threatening to discharge employeesfor engaging in a strike or in union activities or other-wise discriminating against them in order to discouragethem from being or becoming members or supporters ofLocal 445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union.(b) Threatening to close or move the plant if theUnion is selected as collective-bargaining representativeby its employees.RO This portion of the remedy shall not apply to Steven Olsen, whowas lawfully discharged by Respondent for engaging in picket line vio-lence.8 C & W Mining, supra. As noted above, Respondent shall not be pre-cluded from avoiding or reducing its backpay obligation by establishingat the compliance stage of this proceeding that some or all of these discri-minatees would not have accepted a valid offer of reinstatement madeprior to July. or by any other evidence showing the incurrence of a will-ful loss of earnings See also Abilities and Goodwill. supra.82 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order and all objections theretoshall be deemed waived for all purposes.HIGHLAND PLASTICS, NC. 165 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Brandishing a gun while its employees are engagedin protected concerted activity, or driving an automobileinto employees while they are picketing.(d) Refusing to bargain collectively with the Unionconcerning terms and conditions of employment of itsemployees, in the following appropriate unit:All full-time and regular part-time production andmaintenance employees of Respondent, employed atits Newburgh, New York, facility, including cutters,benders, bellers, packers, shippers and welders, butexcluding office clerical employees, guards and su-pervisors as defined in Section 2(11) of the Act.(c) Unilaterally granting wage increases, distributingfree turkeys to employees, or otherwise unilaterallychanging any other term or condition of employment ofits employees, without first notifying the Union and bar-gaining collectively with it in good faith concerning suchproposed changes; provided that nothing herein shall re-quire Respondent to rescind any wage increase or benefitwhich it has previously granted.(f) In any other manner interfering with, restraining,or coercing its employees in the exercise of the right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection or to refrain from any or allsuch activities.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Make whole Michael Phillips, Mark Hayes, StevenOlsen, Dale Rehnherg, Kevin Fitzpatrick, Larry Embler,Tom Dolan, Walter Johnson, and James Fichera, for anyloss of earnings they may have suffered by reason of thediscrimination against them in the manner set forth in thesection herein entitled "The Remedy."(b) Upon application, offer immediate and full rein-statement to their former positions of employment or, ifthese positions are no longer available, to substantiallyequivalent employment, without prejudice to their se-niority or other rights and privileges, to all those em-ployees who participated in the strike which began onJune 5, 1979, and who have not been reinstated, dismiss-ing, if necessary, any persons hired as replacements on orafter June 6, 1979. Respondent shall also make wholethose employees for any loss of earnings they may suffer,by reason of Respondent's refusal if any, to reinstatethem in accordance with the terms of this Order, in themanner set forth in the section herein entitled "TheRemedy."(c) On request, bargain with the Union as the exclusivebargaining representative of the employees in the appro-priate unit with respect to wages, rates of pay, hours ofemployment, and other terms and conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed written agreement.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary or useful to the analysis of the amount ofbackpay due under the terms of this Order.(e) Post at its place of business in Newburgh, NewYork, copies of the attached notice marked "Appen-dix."83Copies of the notice, on forms provided by theRegional Director for Region 2, after being duly signedby Respondent's representative, shall be posted by it, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that the said noticesare not altered, defaced, or covered by any other materi-al.(f) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations not specificallyfound herein.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"